Next Wednesday is the tenth anniversary of the genocide in Rwanda.
In memory of the almost one million victims, and to express our hope that we never again see a tragedy of this nature, I would ask you to observe a minute’s silence.
– Mr President, in Germany, what we term ‘bugging operations’ are used as a means of last resort in combating the most serious forms of organised crime. The investigation services are allowed to use them in prosecutions only under stringent legal conditions and subject to constitutional law. Our Federal Constitutional Court has recently imposed still further restrictions on their use.
Late last night, on a German television programme, a Member of this House was able to boast that he had, as a self-appointed investigator, been using this method on his fellow-MEPs for some years, without let or hindrance whatever. In the programme, sequences filmed using concealed cameras were used as evidence of the rip-offs that are alleged to go on, particularly at the end of our part-sessions in Strasbourg. The programme culminated in the threat that we would see this happen again, for, to quote the very words used: ‘The day after tomorrow is another Strasbourg Friday’. Tomorrow, I will have to be here in this House, going about my political duties, and I will be recording my presence in the central register. As I would like to be able to do that without fear of being pounced on by cameramen, I would like to know what is being done to ensure that my fellow-Members and I can do what we have to do in the service of the European public without fear. How is this House’s security to be restored? Will the European Parliament, which is a constitutional entity, continue to put up with these attempts at coercion?
Thank you very much, Mrs Gebhardt. I will communicate your request to the President of Parliament.(1)
The next item is the debate on the report (A5-0204/2004) by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the 2003 regular report of the Commission on Turkey's progress towards accession.
. – Mr President, since my previous report, the Turkish Government has not been idle and has, with some determination, adopted a number of reforms in legislation. These mainly relate to human rights, freedoms in the areas of culture and media, and the curbing of the army's political role. We have been following the negotiations about Cyprus' future with much interest as they play a considerable part in Turkey’s progress towards the European Union.
Initially, we imagined that it would be Turkish involvement in these negotiations that would cause difficulties, due to the army's opposition to a compromise and due to established administrators in the Turkish Government. Unfortunately, we have to note that Greek-Cypriot cooperation in finding a solution to the Cyprus issue is not optimal either, to put it mildly.
Needless to say, this is not the last we have heard on the matter. Negotiations are set to continue, because I cannot imagine the Greek-Cypriot Government risking joining the European Union on such extremely bad terms as these. I think it would not live this down for many years.
Despite all the changes on paper in Turkey and the decision in favour of departments to set civil society free, it appears that implementation of the reforms has been extremely difficult. The Government realises this too and has, by introducing a monitoring system, demonstrated that it means business. I see this as an important move on its part, because to us, it is mainly the implementation of all those changes that is essential. Paper can wait; the future will tell whether they will be realised.
The obstacles on the road to the European Union can hardly come as a surprise to us. The structure and philosophy of the state are reflected in the mentality of the population and government officials. If that is the reason why they are on a track that is not reconcilable with the European Union, they cannot expect this to change in the short term. The changes we want are revolutionary.
These observations bear out the report's basic idea. The European Union has to be strict in respect of all candidates, or states that want to become candidates, where the rule of law and democracy are concerned. That is, primarily, a matter of principle, but it is also about the EU's ability to function as such and about our ability to persuade our own people, whose acceptance of this enlargement will be dependent on our finding a basis for it.
What matters is that the candidates should fit in with the European Union in terms of the political values they uphold. Until such time as they do, they should not consider membership. This is not simply about correcting a number of specific abuses, but also about the legal and social basis from which abuses arise. For example, it is not simply about the release of Leyla Zana, who has been sentenced to many years' imprisonment for conduct for which she received the Sakharov Prize from this Parliament. What is important is that in future, such sentences should be unthinkable. If you question the highest courts in Turkey about this, to my astonishment, they are still unable to provide you with any answers.
The same applies to the cultural rights of minorities. It should be unthinkable that these should be obstructed in such a way that they cannot be exercised. A real separation of church and state should not give cause to panic, and neither should the freedom of religion for groups who are not specifically mentioned in the Treaty of Lausanne. Apparently, this is a very difficult area for Turkey.
Another complex issue is the position of the army. Historically, one can appreciate that the army has enjoyed great trust among a large proportion of the population, but politics will need to regain its self-assurance. Although the government is working on changes, it cannot do much more than what circumstances permit. Nevertheless, the European Union should stick to the requirement that the army should have no more political influence than is customary in the EU Member States. In this light, I would discourage any amendments tending to water down what the European Union requires of Turkey. The Copenhagen political criteria must be fulfilled before we can move on to the usual support we offer with regard to the adoption of the . That is a lesson we have learnt from previous enlargement processes and the experience we have had with Romania, for example. Moreover, it should also send a message to countries that are considering membership. I also think that the Turkish Government needs our pressure as back-up against the opposing forces in society and in parts of the corridors of power.
Elements of the are non-negotiable. This also applies to the values and the application thereof in the European Union. There is no room for negotiation. They must be embraced; if countries are really intent on becoming Member States, they must simply be adopted.
I do take the view, though, that the EU must hold on to the prospect of fully-fledged membership for Turkey once the political, economic and other criteria have actually been met. While it is understandable that some amendments should call for the close involvement of Parliament, it is just as necessary for us to do our homework in order to be able to assimilate the accession of countries to the European Union. That means that the results of the Convention will need to be accepted unreservedly; if they are not, we cannot function. The concept of deepening before enlarging still holds good.
The option of taking part in the Policy of Good Neighbourliness, as worded in Mr Napolitano's report, can also remain in place, but amendments affording Turkey a place outside of the European Union on its own, are not in keeping with the gist of my report. The categorical emphasis on the fulfilment of the political criteria is also tied in with the wish to find sufficient support among the people.
I hope that by accepting the outlines of this report, we will send a clear message to both the Turkish Government and society and to the citizens of the EU. This is very much a matter of principle, and no uncertainty can be tolerated. I suggest we continue the dialogue with Turkey with the open mind to which the Turkish Government has by now grown accustomed.
.  Mr President, ladies and gentlemen, today’s debate is a very good opportunity to review the interim scoreboard on the progress Turkey has made in its efforts to bring about reform. I would like to begin with very warm thanks to Mr Oostlander for a balanced and expert report, with the conclusions of which I can largely agree.
We can see that the Turkish Government has, in recent years, been very determined in setting in motion changes intended to make Turkey a full democracy under the rule of law, in which human and minority rights are respected. I think we may conclude, on the basis of the results from Turkey’s latest elections last Sunday, that this drive towards reform has put down deep roots in Turkish society. This is something in which we should rejoice, for without the European Union, this process would not have got off the ground. The Helsinki strategy gave Turkey definite prospects. The conditions under which it can exercise its membership option are defined in clear and unambiguous terms. The Copenhagen criteria apply, unchanged and in full, to Turkey as they do to all the other candidate countries. That has made for a lack of ambiguity in our relations with Turkey, and the accession partnerships that we have developed as instruments of cooperation have proved their worth remarkably well in the endeavour to advance the reform process.
In the progress reports, we have paid tribute to the extent and importance of what has been achieved, but we have also consistently addressed deficiencies and weakness in clear and unmistakeable terms. As part of its reform process, Turkey has brought in new legislation to improve the human rights situation, to provide increased protection from torture and mistreatment, to extend freedom of expression and of the press, to reinforce the freedoms of association and of assembly, as well as the right to demonstrate, to extend cultural rights, to underpin the equality of the sexes, entrench democracy and change the relationship between the armed forces and civil society.
Turkey has also signed several core international conventions, and this clearly indicates that the country is on course for change, as is also shown, above all, by the change in its political climate. Turkey’s civil society is gaining in strength and becoming better-organised; non-governmental organisations are consulted when legislation is prepared, one example being the new code of criminal law. The reform process has given public debate in Turkey a new mood of openness and freedom. Issues such as the role of the armed forces in politics, the use of the Kurdish language, the use of torture and mistreatment, or the role of women in society are now talked about openly. When, four years ago, I started working with Turkey, I could not even use the word ‘Kurdish’ in my dialogues with the Turkish Government. I mention that as just one small example.
A public debate is underway on whether or not to endow the country with a modern constitution containing the fundamental values on which the European Union is founded. This repositioning of Turkey represents a triumph for our ‘zero tolerance’ policy on matters of democracy, the rule of law and human and minority rights, and it is for that very reason that we have to remind ourselves where we have found deficiencies and weaknesses. Let me briefly list the areas to which the Commission referred: the need to strengthen the independence of the judiciary and improve their working practices, the need for an overall framework for the exercise of fundamental rights, which must be clarified in such a way that every relic of the authoritarianism inherited from the past is done away with. There is, furthermore, the need to correct relations between the civil and armed forces, and there is concern about the position of the internal exiles in the south-east of the country, and about how they can return to their villages. Another very important issue, I think, is that of freedom of religion.
Amending laws and changing the legal system, though, is not enough. We want these changes to be implemented in practice – not merely on an basis, but systematically and effectively. Although there has been noticeable progress recently, I have to say that we are constantly receiving reports that demonstrate that the reform process is being only reluctantly accepted in the Turkish corridors of power, and so I urgently appeal to the Turkish Government to do everything possible to get these reforms implemented.
This leads me to mention the case of Leyla Zana, which is an example of how the spirit of reform has not yet been internalised by all the country’s executive and legislative institutions. The case against her does not appear to be in accord with the principles of the presumption of innocence and the right to defence counsel.
I came here straight from Switzerland, where the negotiations on a final solution to the Cyprus problem came to an end early this morning, and I would like to use this opportunity to bring Parliament, before any other institution, up to date on how things stand. As you are aware, we would prefer – as we always have done – to welcome a united Cyprus into membership on 1 May. During our time in Switzerland, we have come very, very close to achieving this, and the process has been far from being a failure. Two options were provided for from the very outset: either an agreement would be signed right there in Switzerland or, alternatively, the Secretary-General of the United Nations would present a final plan, the decision on which would be taken by both communities in Cyprus in a democratic referendum on 24 April.
It is the second option that has been chosen, it having emerged that not all the parties were able to sign an agreement. I must make it clear, though, that the sides drew together in remarkable ways, and I believe that we have now reached a point at which strong political leadership is called for. Here and now, I appeal to the leadership of the Greek and Turkish Cypriots to do all they can to persuade the people on the island that the plan we have now represents the best and fairest solution that can be achieved. The choice is not between one plan and another; it is between this plan and no solution at all. I do not believe, either, that any new opportunity to address the issue will present itself in the near future. One cannot fail to note, with the utmost admiration, the efforts made by the UN Secretary-General, whose proposal takes full account of the European Union’s demands. The new state, the new Cyprus, that this is intended to bring to birth, will be a country capable of speaking with one voice and of playing its proper part on the international stage without being obstructive. It will be a country with structures strong enough to implement Community law, and one founded upon the same principles as the European Union. As regards the need to adapt Kofi Annan’s proposal in line with Community law, it has been agreed that these adjustments are to be made without recourse to permanent derogations from the . All institutions are united in the common desire that there should no longer be any permanent derogations from the , and that we have achieved. I therefore believe it would be a good thing if the European Parliament, too, were to make its will perfectly clear, so that the political parties and forces involved might realise that they have a responsibility to accept the offer that is now on the table, that has been the product of very careful, very laborious and very sympathetic discussions. Let me again stress that it would be wrong to describe the process as having failed. What has in fact happened is that a second option, envisaged from the very start, has been shown to be feasible and preferable. We will now get working on making it a reality.
Let me return to the subject of Turkey. It has played a very constructive and cooperative role in the negotiations in Switzerland, one to which I very much want to pay tribute. Let me just add that, at the end of this year, a decision will have to be taken as to whether Turkey fulfils the Copenhagen criteria, which are decisive. If it is decided that it does, then – as was unanimously decided at the European Council in Copenhagen in December 2002 – negotiations on its accession are to be commenced without delay. On this, the Commission will present its report in the autumn, and, like all its predecessors, this report will be fair and objective.
As Mr Oostlander’s report shows, the process of modernising Turkey’s political system and of bringing it in line with the EU’s standards is far advanced. The European Parliament has always played an important part in reminding Turkey of its commitments, as a democratic state, to safeguard fundamental rights and freedoms. In the stage that now lies ahead of us, much will depend on Turkey’s own ability to show that it fulfils the Copenhagen political criteria not only in law, but also in practice.
These criteria, far from being devised for Turkey, apply generally and in the same way to all the candidates there have been to date, and to all that there will be. I can assure you that the Commission will, in its autumn report, and just as we have done in past years, put forward a thorough, objective and fair analysis.
Mr President, the Turkish Government has moved at astonishing speed to fulfil the European Union's political criteria so that the right decision can be taken in December for accession negotiations to be opened. We should recognise this and congratulate the Turkish authorities. In a very difficult international situation and in spite of terrorist atrocities in Istanbul, there has been a firm commitment to domestic change.
Yet some might think that every time Turkey makes progress in a particular direction, the goalposts for European Union membership are moved. In its report a year ago, Parliament sent out an unduly negative message to Turkey and failed to recognise the scale of positive developments that had taken place in the preceding 12 months. This year's report is more balanced, but it still sends a lukewarm message.
A number of the amendments tabled seek to reverse the decisions firstly of the 1997 Luxembourg European Council confirming that Turkey will be judged on the basis of the same criteria as the other applicant states, and secondly of the Helsinki European Council in 1999, which recognised Turkey's status as a fully-fledged candidate country.
It is no longer right to speak of Turkey's possible accession to the European Union. Turkey's destiny is clear: in due course it will be a member. I hope, however, that by that time and by the time many of the young people in the public gallery here – including young people from St Martin's School in Brentwood, in my constituency – are firmly established in their professions, the European Union itself will have moved away from its obsession with political integration, into a somewhat looser community of nation states. Many of us are working with that in mind.
The Cyprus question has been quite correctly mentioned. This was made a factor in Turkey's own EU candidacy – some might think wrongly so. However, all being well, what was a negative factor will soon have the reverse effect. Last night the Secretary-General of the United Nations put forward his final plan for overcoming the divisions of Cyprus. For too long international opinion has been distorted on this issue and the Turkish Cypriots have not had a fair hearing. The Turkish authorities in particular have worked hard to obtain a just settlement that offers the prospect of peace and security. I believe that what is now on the table will be welcomed by the people of Cyprus and I hope that they will give a positive vote in the referendum on 24 April.
Finally, there is much to be done to bring about reform in Turkey, in particular in terms of human rights. However, much of what is being achieved could be thrown into reverse if a negative decision is taken in December. Mr Oostlander's message is still profoundly negative. I want to send a signal of positive encouragement.
. Mr President, the past few years have proved to be difficult for Turkey as a society and in the field of employment. It has suffered a financial crisis, earthquakes, drought and a terrorist attack. This has obviously had a knock-on effect on the people's social situation and their prosperity. The general level of prosperity in Turkey, expressed in purchasing power, is under 23% of the EU's level. Compared to five years ago, the gap has widened, because in 1997, that level was just over 30%. Unemployment has increased and fluctuates between 9% and 10%. The level of employment is lower than 50%, while this is above 60% in the European Union, although we endeavour to achieve 70%.
There are two explanations for this drop in employment. Women do not work; only one in four women has a job and many semi- and unskilled rural women opt to stay at home given the lack of opportunities to work. There is also growing informal employment, partly the result – however paradoxical this may sound – of rigid labour legislation. The laws on dismissal are very strict, with the result that employers try to bypass these laws by recruiting illegal workers. Child labour also remains high. It is estimated that there are still 750 000 working children. According to Eurostat, a quarter of the Turkish population has an income below 60% of the average. The level of poverty therefore remains high and the indices for the social situation are thus not terrific.
That does not detract from the fact that Turkey has made huge efforts. It has developed labour legislation and has made provision for the unemployed. Efforts are thus being made, but it should be noted that these, as a result of the crisis and the lack of investments, have had little impact on the social situation.
I support Turkey's application to join the European Union on the conditions that were agreed in Copenhagen. I therefore hope that we can all help Turkey take that step.
. – Mr President, quite apart from all the general political issues that we in this House have to consider in relation to Turkey, economic feasibility and the compatibility of its society with the European Union are of course not negligible considerations.
There has indeed been great progress in legislative terms, including in the areas of labour law, equality, health care and other important social protection systems, but I have to say that there are developments in quite the opposite direction that stand in an unfortunate contrast to this. Lamentably, nothing good can come of the increase in unemployment, the sharp increase in poverty, particularly in rural areas, the increasing tendency of firms to circumvent rules on health and safety at work by illegally employing short-term workers, the failure to combat the use of child labour, and other things besides. Labour law also lacks rules outlawing discrimination, with the consequence that legal action cannot be taken in respect of such things as the violation of the right to respect for human dignity. That can be sorted out, but there is still a need for great effort in order to do so.
Pressure of time will not get these issues dealt with more quickly. With these reasons in mind, and nonetheless wanting to smooth the path towards the approval of Turkey’s accession to the EU, I think that, from a democratic point of view, there is no getting away from the need for the EU of 25 to consider this issue again and for Parliament to give its prior consent before negotiations with Turkey on that country’s accession are embarked on.
Mr President, Commissioner, if a study is made of agriculture in Turkey, it is found not to be very strongly developed. There are almost twice the number of farmers in Turkey as there are in all the 15 Member States. Almost half of Turkey’s workforce is involved in agriculture.
When Turkey becomes a member of the EU, it will be a very big task for the EU to contribute to the development of Turkish agriculture. The most difficult task will probably be to bring about agricultural development that does not involve creating social problems that might become very great when it becomes necessary for people to leave agriculture and find alternative employment.
Many positive things have taken place in Turkey in recent years. In 2000, for example, a new agricultural policy was introduced, making it easier for Turkey to move closer to the European Union in this area. At the same time, we are at an early stage of our discussions regarding EU membership, and it is difficult to make an accurate assessment.
I should like to say that agriculture is probably not the greatest problem where Turkey is concerned. We have similar problems in countries like Romania and Bulgaria. There are other issues that constitute greater problems, such as human rights, democracy and the rule of law. It is important that we are all agreed that, once the Copenhagen criteria have been met, everything will be in place. We shall then start negotiations, and it will be possible for Turkey to become a member.
Personally, I think it would be useful for a Muslim, but secularised, country to become a member of the Union, as a bridge between the cultures of Europe and the Arab world. I realise that there are parties and groups in this Parliament which do not think that Turkey should become a member. I think it important that a majority of Parliament states that we welcome Turkey, but we must put pressure on the country so that it carries out the reforms that are necessary before it can become a member.
. – Thank you, Mr President; I would like to start by stressing that the statement that Commissioner Verheugen has just made on the future prospects for the European Union is entirely in accord with the opinions of the majority of the Christian Democrats in this House. I find this a valuable observation.
From the point of view of regional and transport policy, Turkey cannot, in fact, be said to have made any progress whatever. What is particularly deserving of criticism in terms of regional policy is that decentralised structures have still not yet been set up. We, however, regard such structures as indispensable; we need them in order to be able to ensure the proper and comprehensible distribution of EU funds for regional support or cohesion policy. The Turks cannot be serious in constantly asking for more money when the administration is not in a position to disburse these funds in a proper and transparent manner.
Where everything really is wrong in Turkey is in transport policy. In none of the transport sectors is anything being done towards alignment on the EU’s law and standards. Everywhere, there are still shocking deficiencies: in safety and air traffic control, on the railways, in the maritime sector, and in road transport. One particular deficiency in the road transport sector is in social regulations, one good example being those on driving and rest times, in the training of drivers, and especially, again, in safety. That is a pretty critical point; there are, for example, a lot of dangerous goods transported by road, and such deficits in road transport present dangers to transport not only within Turkey, but also, and to an increasing extent, across the European Union. There is an urgent need for action here.
The biggest scandal, though – and it really is one – is the fact that Turkey is on the black list of states lacking any genuine port state control, in other words, that many of the ships that are death-traps and thus a ticking time bomb in our waters, sail under the Turkish flag. That is as unworthy of a candidate for accession as it is of any other country in the world, but the situation is particularly intolerable in the case of a candidate for accession to the European Union.
Until such time as Turkey has in place a national programme to remedy all these defects, we have to have serious doubts about its willingness to start accepting our rules. None of these things are, of course, pre-accession criteria, but not one single point of these has been complied with either. All these things take time. This makes all the more incomprehensible the Turkish insistence, dating back years, on a date for the opening of accession negotiations. This does nobody any favours – whether the European Union or Turkey itself.
. Mr President, as draftsman of the opinion of the Committee on Women's Rights, may I start by saying that I consider it positive that Turkey has made an effort recently to improve the position of women in the country. However, we note that creating specialist mechanisms at state level is not enough and that, at the same time, they need to be reinforced with a strong legal status and generous funding, so that equal treatment of men and women can be promoted in practice and in daily life. All forms of violence, especially domestic violence, and the lack of legal and psychological support mechanisms for victims are still a specific problem. It is also abhorrent to note that deeds of violence are committed by the state security services against women, mainly from minority groups such as Kurds.
As far as the penal code is concerned, Turkey is called upon to abolish the practice of reduced sentences in the case of so-called honour crimes and to abolish the reference in the penal code to women's virginity. Customs and tradition cannot take precedence over the rule of law. At the same time, a direct increase is needed in spending on health care, which is at unacceptably low levels, thereby obstructing the right of women to access health services.
I also note that the participation and representation of women in democratic institutions is at unacceptably low levels, as is the participation of women in vocational training and employment. Mrs Smet spoke about this at length.
Finally, we call for the immediate release of the former member of parliament and Sakharov prizewinner, Leyla Zana, who has been in prison together with three other members of parliament since 1994 on purely political grounds. The thirteenth hearing, a procedure which started approximately one year ago under pressure from the European Union, will be held in Ankara tomorrow. Today, we need to take advantage of today's debate to send a very strong message to Turkey and to call for the immediate release of Leyla Zana as a tiny sign that Turkey is at last moving towards Europe.
Finally, Commissioner Verheugen, as a Greek, I should like to thank you warmly for your untiring efforts to help bring about a fair and sustainable solution to the Cyprus problem.
– Mr President, while we consider Turkey’s possible accession to the European Union, the Copenhagen criteria have to be seen in their entirety. Arie Oostlander’s excellent report underlines this in a neutral way. It is, I think, an impartial appraisal, neither negative nor positive with regard to Turkey’s possible accession. It depends on Turkey itself whether it meets the political criteria for candidate countries, and how quickly. Whereas, the European Union has to decide if it can absorb a possible enlargement, which is to say if the Union’s economy and own structures will tolerate it. Both points of view have to be taken fully into consideration, and no external pressure can or should be allowed to change them.
I believe I at least speak on behalf of my group’s Finnish delegation when I say that many factors indicate that Turkey may now be on the right path, with accession dimly visible at its end. Membership was not promised in Helsinki in 1999, but Turkey was granted candidate status, which obviously raises expectations in that country considerably. Today we had better leave any closer assessment of the Union’s capacity for absorption: ten new countries will stretch the Union’s finances to the limit for years to come. While at the same time most net contributor countries wish to reduce the budget framework in the Union, Turkey itself has a long way to go to fulfil the Copenhagen criteria. I will mention just two points. Before we can be absolutely sure that representative democracy commands the armed forces in Turkey in all situations, and not the other way round, one cannot even think of full membership. Secondly, it is a fundamental requirement of accession that freedom of religion be established, so that all religions, which only function as religious communities, have the freedom and genuine right to found and build proper churches, just as the EU countries gladly allow non-European religions to do by way of tradition.
We should congratulate Commissioner Verheugen here, as well as Kofi Annan and the other negotiators, on the fact that the Cyprus problem, which now is even a legal barrier to Turkish accession at present, is being solved. We all hope it will now quickly end with the referendum that has been decided on.
In the long term, however, I believe that if the barriers to Turkey’s accession went away or were removed, it would be in the interests of the Union. My Amendment No 1 and Mr Elles’s Amendment No 16 are, to my mind, fully in compliance with the criteria and are not in any way an attempt to thwart Turkey’s aspiration to accession. I do, however, think that Amendment No 41 will mean Turkey will be pushed out of accession negotiations.
– Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mr Oostlander on this very fine and balanced report.
It is a fact that there are those in this House who believe that Turkey should not be a candidate country. It is unfortunate that there is no clear and unambiguous motion to this effect that would enable us to definitely determine what the majority in this House thinks about that. I take the view that Turkey should remain the candidate country that it already is. It has to be conceded that it is not a candidate country like many others, in which the process can be completed relatively easily and in relatively few years. Turkey is in a particular situation. I admit that those of its governments that made a clear commitment to the secular state would also concede that. Turkey has, unfortunately, done little over past years to take the progressive actions – including in terms of their practical implementation – that we are again, and quite rightly, calling for today. The previous government, however – that formed by the AKP – did show very marked desire for reform and did take definite action to implement it. There may be some in this House who, precisely because it is an AKP government that is making progress, believe that Turkey should no longer be a candidate. I, though, believe that there are very good reasons why it should remain one, and there are very many good reasons for Europe to insist on the reforms not only being continued but also implemented.
That is certainly one of the crucial difficulties. I ask that the Commission, in its report to the Council – which will take the decision and with which the power to do so must remain – should not limit itself to merely assessing what has been decided, but should also consider what has been implemented. I know that Commissioner Verheugen will do that. I, personally, would see it as a very great achievement if visible progress were to be made by the end of this year in implementing the measures that Turkey has adopted.
If I may turn to the role of the armed forces, then something equally significant has taken place, in that it has clearly been diminished. If what Commissioner Verheugen has said is the case, and the Turkish Government takes a positive line on the Cyprus issue, then that has to do with the diminished role of the military, for if there was one decisive point on which the military had previously stonewalled, it was of course the negotiations on Cyprus. For the Turks, this is of course about the evidence – or lack of it – of a real reduction in the role of the military.
Turning to respect for human rights, it is quite apparent that progress has been made, but that there is a need for much more of it. I refer here also to the Kurdish issue, which is, I know, still a very thorny one for the Turks, including as it does the issue of respect for the borders of neighbouring countries with a Kurdish population. However, this is of course, on the assumption that such Kurdish regions are not used as bases for military or terrorist attacks on Turkey.
So let me reiterate my belief that we should hold fast to our position and rigorously scrutinise compliance with the criteria, just as we do with all the other countries.
Let me close by saying something about Cyprus. While I hope that a solution will be found, and am very grateful to Commissioner Verheugen for his efforts, it must be clear to us that it must be a solution that does justice to both Cyprus and Europe, so that the European Union will be joined by a country that is capable of participating actively in its decision-making.
Mr President, the Group of the European Liberal, Democrat and Reform Party warmly welcomes the plan crafted by Kofi Annan yesterday in Switzerland. I congratulate Commissioner Verheugen and his team because they have played a key part in brokering the package. It is right and proper that the Commission and the Council have been proactive in seeking to apply the membership terms across the complete island of Cyprus. It is not too late for this Parliament to become more supportive of a settlement of the dispute than it has been in the past.
I would like to ask all the political forces represented in this Parliament to campaign for a positive vote in the referendum. Many Cypriots require support to catch the spirit of Europe and to look forward with more self-assurance to being a reunited community.
Turkey deserves our thanks for making such a vital contribution to the settlement. These events and our gratitude are not fully reflected in the Oostlander report, but it will certainly inform Parliament's decision, as we move towards December and the critical decision to open accession negotiations. Rightly we are resisting the pre-emption of that decision today. Many things will change between now and December: inside the Union we will have reached an IGC settlement that will fully prepare us for further accessions; in Turkey the AKP administration will have consolidated its legitimacy and a new reform package will have progressed through Parliament; social and economic circumstances will have improved and advances will hopefully have been made in the practical implementation of reforms; and Turkey will have continued improving its relations with its neighbours.
The quiet Turkish revolution will persist, and we in the Liberal family will see the bigger picture and treat Turkey fairly and recognise what a contribution Turkey can make to the future of Europe.
Mr President, Commissioner, it is indeed the case that, in December 2004, the European Union will have to set a date for the opening of negotiations with Turkey on its future accession. This is certainly a highly significant step. I must say, on behalf of the majority of my group, that Turkey should take its place as a full member of the European Union. It is a country whose history and geography make it part of Europe. Contrary to what some people have claimed, either openly or behind a veil of spurious pretexts, the problem with Turkey is not its religious identity. Certain political elements, moreover, are still trying to exert pressure to have the so-called Judaeo-Christian foundations of Europe enshrined in the draft Constitution in order to make it difficult or even impossible for Turkey to accede to the Union.
Be that as it may, the problem with Turkey is its political system, dominated by the armed forces and by the national laws and constitution, which are still far from compatible with democratic principles; the problem also lies in its unacceptable treatment of the Kurdish minority, even though that minority accounts for a quarter of the entire population. Admittedly, since 2001 Turkey has been pursuing a reform process based on the Copenhagen criteria. As this House has observed on several occasions, however, these reforms leave a number of significant restrictions on the full enjoyment of fundamental rights and freedoms. The report by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy also endorses this analysis, having incorporated amendments tabled by our group, particularly those concerning Leyla Zana, the Kurdish question and the recognition of the genocide committed against the Armenians.
It is true that Turkey has not always had a coherent framework enabling it to guarantee political, civil, economic, social and cultural rights. Its current constitution was adopted in 1982, under the military regime, and still bears the seal of authoritarianism. The armed forces continue to play a predominant role in political, economic and cultural life and in the education system. They are the very cornerstone of the state and society and are therefore one of the main obstacles to the development of Turkey towards a democratic and pluralist system of government. Change is slow, involving homeopathic remedies and often designed to bring about superficial improvements, and we cannot fail to recognise that there remain some very serious problems.
Leyla Zana, who won the Sakharov Prize awarded by the European Parliament, and three other former Members of the Chamber of Deputies of Kurdish origin who were convicted in 1994, remain in prison. The appeal process that we helped to initiate is being conducted in appalling conditions, as the European Parliament delegation, on which Feleknas Uca and Luigi Vinci represent my group, has observed at every hearing. Leyla Zana and her colleagues even refused to take part in the twelfth hearing in protest against these new proceedings in which their fate is a foregone conclusion. The Kurdish HADEP party has been banned, and the DEHAP party is under similar threat. Numerous judgments of the European Court of Human Rights are still being disregarded. Proceedings have been initiated against people for nothing more than a peaceful expression of their opinion. Human-rights activists are subjected by the authorities to harassment and intimidation or criminal investigation. The rights of trade unions are not guaranteed. Torture and maltreatment are still rife, particularly in police stations and prisons. Minorities are victims of discrimination, one example being the Kurds, whose economic, social and cultural rights have yet to be fully recognised.
I listened carefully, Commissioner, to everything you said, but some questions remain unanswered with regard to Cyprus, particularly in relation to the continuing military occupation of the northern part of the island.
Lastly, all of these factors prompted our colleague from the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to write in his report, and I quote: ‘Meeting the political criteria of Copenhagen is a precondition for opening accession negotiations’. For the majority of my group, the democratisation of the Turkish institutions, genuine respect for fundamental rights, recognition of the rights of the Kurdish people, the release of Leyla Zana and the resolution of the Cypriot question are fundamental criteria which must be met if we are to approve the opening of accession negotiations with Turkey.
Mr President, we have now reached the point in the debate on Turkey on which there is, fortunately, general unanimity about the remaining issues. These issues need to be tackled firmly, and implementation – the word has been dropped repeatedly – is necessary more than ever. Despite this, the current Oostlander report contains three weaknesses, and I believe that these ought to be eliminated first.
First of all, let us consider paragraph 8, according to which Turkey's current position in relation to the Cyprus conflict reflects the political power of the army. We surely cannot take this seriously. What has just happened in Cyprus now is that the army has endorsed the course of events according to the government. That is an example of reform and not of stagnation. We ought to remove this section from the report, something that Amendment No 10 makes possible.
Secondly, again in the light of recent events, surely Mr Oostlander cannot be serious when he states that the Greek Cypriots have demonstrated their firm commitment to the Annan plan? They will need to prove this in the next few weeks. I believe, then, that a change is needed on that score too.
Finally, the third weakness; I would be strongly in favour of lowering the voting threshold during the elections and have tabled an amendment to that effect. This is something Parliament wants, and we need to convey it to the Turks, because, as I see it, it would be preferable for the Turkish parliament to have a higher level of multiformity than it does at present, where a voting threshold of 10% is possible.
The main problem of the Oostlander report, however, lies in paragraph 7. The rapporteur has recognised, or perhaps had to recognise, that, if the current reforms take place, the Member States will inevitably decide in December to start the negotiations. What does paragraph 7 say on this? According to Mr Oostlander's interpretation, negotiations are inevitable, but we will not enter into real negotiations. In particular, the 31 chapters of the will not form the subject of negotiations, although these negotiations have taken place with all other candidate Member States. What is being proposed in paragraph 7 is that we complete all the political criteria first. That sounds good, but what does it mean in practice?
Let me give an example; the same paragraph states that the programme should contain the drafting of a new Constitution. Mr Oostlander is in favour of this, and so am I. If this is done in a proper manner, it will, I think, take between two and three years; we need only look at how long the European Union is taking. To take another example, Mr Oostlander has repeatedly stated that the change in mentality that we want is a lengthy process. Does he really believe that this should all be completed before we can discuss the chapters? Surely not. Does Parliament think, and does, for example, the Group of the Party of the European Socialists really believe, that we should enter negotiations with Turkey with one arm tied behind our backs, because there are 31 chapters of the that we are not allowed to discuss? My view, expressed in Amendment No 9, is different. I am in favour of doing two things after December.
Firstly, we ought to continue to underline the importance of the political criteria, if necessary by means of a special monitoring system, because that is important, now and in future, but at the same time, we should start the so-called normal negotiations. In my opinion, we cannot say to Turkey in December that we will start negotiations and follow Mr Oostlander's interpretation in this. This interpretation is now enshrined in paragraph 7 and it allows us only to do the groundwork for many years before we can enter the actual negotiations.
Paragraph 7 is now an imprecise – I would almost say diplomatic – compromise that covers a multitude of sins. The alternative is a clear, but balanced, position by Parliament, and to that Turkey is entitled.
– Mr President, I congratulate Mr Oostlander on the work he has done in this report, in which he raises several politically important questions regarding Turkey’s accession to the European Union.
I shall highlight two: the first concerns the extent to which the European Union itself is prepared for the future integration of this large Euro-Asian country. What impact will its accession have, if it joins? What geopolitical state of affairs will result from the adoption of new external borders for the EU, which will lie not only outside Europe but also on the doorstep of armed conflicts? How should we face the issue of population size that Turkey’s application raises, and the effects that this will have on the existing institutional balances? Will Turkey’s entry strengthen the security of the European Union and make its foreign policy more credible and effective in the region? Will it be possible to maintain the common agricultural policy? If so, in what form? What about the structural funds? These observations do not imply that we have any less regard for the great Turkish nation; far from it. They merely mean that, in our view, there has yet to be a public, open, objective debate across Europe on this question, which we believe is absolutely essential. That is why we support the rapporteur’s proposal to call on the Commission to produce an exhaustive study on the impact of Turkey’s accession to the EU, which will inform Parliament and the Council of the internal changes that will have to be introduced into the EU, and the need to reform current policy in the various key areas I have mentioned.
The second question is, in some respects, the converse of the first, and concerns Turkey’s political will to press forward whole-heartedly with the necessary reforms of its structures and its institutional and legal framework in order to comply with the Copenhagen political criteria, much as has occurred in the other candidate countries. The rapporteur quite rightly considers that it is now up to Turkey to decide for itself if it is willing or able, as a precondition for opening negotiations, to adopt the political principles and values of the EU as being suited to the Turkish state and Turkish society.
In this respect we have to recognise that the current government has shown strong political motivation and will to carry out major reforms, which have proved difficult and which are, in many cases, still unfinished, especially in the field of human rights, since they clash with traditions and practices of civil, judicial and military administration that have been consolidated over decades.
Opting for the so-called ‘legislative harmonisation packages’ has enabled Turkey to bring its legislation into line with EU standards more quickly than would have been the case if it had conducted an across-the-board review of the basic legal codes on which its political, judicial and legislative system is founded. This is a positive step. We are aware of the difficulties and the special conditions involved in this kind of process and can conclude that things are taking their course. Turkey may in future see the start of its negotiation process with the EU, provided that it keeps to the path of choosing the European values that it has been adopting of its own free and sovereign will.
In conclusion, the stage we have now reached should thus be understood as one of mutual preparation for the possible accession of Turkey to the European Union; preparation by the Union, which has to adapt at all levels in order to welcome in the great Turkish nation; and preparation by Turkey, which must continue its efforts to effectively implement the necessary reforms in accordance with the Copenhagen criteria.
Mr President, the outcome of this process must be the natural result of these efforts of mutual preparation and adaptation, and not the result of any subjective desire that does not take account of the realities that we are faced with on both sides.
Mr President, entirely consistent with his previous report, Mr Oostlander has once again presented to this House a crystal-clear report on Turkey's very uphill journey in the direction of the European Union.
The rapporteur is right to state, in paragraph 32, that Turkey still has a different concept of the secular state from that which is usual in the European Union. Mr Oostlander also mentions state control over the main religion and discrimination against others. I should like to substitute the word state control for promotion, because under the wings of the Presidium for Religious Matters, which falls directly within Prime Minister Erdogan’s remit, the Turkish Republic provides the main religion – Sunni Islam – with generous social development opportunities. You only need to visit the Christian churches in Turkey. To this day, although they fall within the provisions of the Treaty of Lausanne of 1923, they have to do without the status of legal personality. To put it succinctly, Commissioner, there is a great deal to be done, but I do not need to tell you that.
I also endorse paragraph 10 in the report, in which Mr Oostlander stands up for the independence and the quality of higher education and scientific institutions in Turkey. A very topical request, given Mr Erdogan’s continuous attempts at reform, no less, to make the country's academic level subordinate to, and I quote 'the Cabinet's Islamist, conservative, political concepts’. This urgent warning, issued by a member of the Turkish Academy of Sciences a month or so ago, was published in the . This is another tell-tale sign for Brussels with regard to the actual state of affairs in Ankara.
Mr President, as has been amply elucidated here, Turkey has made progress with its reforms. Just as well! However, the point is not whether candidate Member States make progress, but whether they meet the criteria in order to be able to join. That is clearly not the case. Time permitting, I could list here a whole ream of fundamental problems that Turkey is still facing.
The human rights situation remains precarious, despite the reforms, which are mostly in place only on paper and are not being put into practice. On a socio-economic level too, the gap between Turkey and the European Union is so wide that it would be totally irresponsible even to consider Turkey's accession. I therefore fail to understand why some speakers state that Turkey will become a Member of the European Union, come what may. This attitude sums up perfectly all the things that are going wrong with the European Union. An appeal is made for including a non-European and Islamic country in the European Union, without holding a fundamental discussion on this. We want to include a country that, in 15 years' time, will be the largest Member State in terms of population and in terms of surface area. Moreover, that country will become the largest net recipient by far, but the population in Europe has not been consulted on this at any time; there will be no referendum in the Member States. We are even being warned against discussing the Turkey issue during the election campaign. In other words, fundamental decisions are being taken without reference to Europe’s citizens. That is the democratic deficit all over.
What it comes down to is that Turkey is not a European country and, as such, does not belong in the European Union. Nobody has ever had the courage to say this to the Turks, but one day we will have to. Turkey can, and has to, be helped as a friendly country, but that can be done perfectly well with an association agreement and in the framework of the Policy of Good Neighbourliness.
– Mr President, Commissioner, I believe it to be extraordinarily important that Turkey will be closely associated with us. This is very much in our own strategic interests. It is, secondly, very much in our own interests that Turkey should become democratic and be under the rule of law, and that we should support developments towards this end. I do, though, have a number of unanswered questions.
Looking at the region as a whole, Turkey is the country with the most highly developed democracy and rule of law. At the same time, Kemalism is, for a variety of reasons, an obstacle to membership of the European Union. Is it not perhaps the case, though, that Kemalism and the influence of the army are the reasons why Turkey manifests some degree of democracy and the rule of law? This is an inherent contradiction and a difficult issue, one that needs to be examined, and one of which we must not lose sight at the present time.
The second thing I want to say is that I, unlike Mr Lagendijk, take the view that negotiations are indeed dependent on fulfilment of the political criteria. That was the line we took with Slovakia; that is why Slovakia was not on board as long ago as 1997, and that is the line we should be taking now. If we do, we are not discriminating against Turkey; we are applying the normal rules as we have always done. Where fulfilment of the political criteria is concerned, it is not enough for legislators to pass the relevant resolutions; these must be put into practice. The rule of law and human rights must not just be decided on in the Grand National Assembly, but must also be accepted and put into practice by district court judges in Eastern Anatolia, and this is where I have my doubts as to whether it will be possible for this to happen by November. I have no doubt whatever that the present government wants this, but I do doubt whether it will be possible. It is something we will have to examine in the autumn, in exactly the same way, for example, as we will have to examine – as the German Foreign Minister has said – whether Turkey can be regarded as a safe third country for the purposes of the asylum procedure, as Germany accepts more asylum seekers from Turkey than from any other country. If, though, someone is recognised as an asylum seeker, then the country from which they come cannot be said to be under the rule of law. This issue will have to be addressed, and an answer given.
It must remain clear to us that the European Union’s integrative capacity has to be reviewed, that we have to consider whether its bonds are strong enough to prevent the occurrence of what Mr Van Orden has just described. We must be clear in our own minds about the fact that there are those in this House who seek to use enlargement to wreck the European Union. Let me add, though, that there are only a few of them; they are not all those who are in favour of Turkey’s accession, and I do believe that it is not only because of Turkey, but also because of other countries in Europe, that we need options for our relationships with countries that are not full Member States, including a new European Economic Area. While these countries, at any rate, should not be full members, at least at first, the option of full membership for Turkey, for the Ukraine, for the countries of the Western Balkans, will create serious problems for us in the coming years, and that is why we should come up with some new ideas.
Let me conclude, Mr President, by saying what I would like to see done about the Cyprus question. I would like to see this House delay taking up a definite position until such time as we have had sight of the documents we need in order to do so, as we did, for example, with regard to the reunification of Germany, when we went as far as to set up a special committee to consider the issue.
.  Mr President, ladies and gentlemen, I have asked for permission to speak because your President and Conference of Presidents have asked me, as a matter of urgency, to go to them now. I find it difficult to be in the plenary and with the Conference of Presidents simultaneously. I hope you will understand that this must be my last contribution, and that I must then comply with your President’s request.
I have four brief comments to make. The first is that the adoption of Community law is what accession negotiations are about; it is not a precondition for them taking place. That is why many of the rapporteurs were quite right in what they said, and, indeed, our progress reports say the same thing, but that cannot now be used to justify our saying that we cannot start negotiating with Turkey because they have not yet done those things about which we are going to be negotiating. That is, unfortunately, an inherent contradiction.
I also have to point out to Mrs Sommer that it is simply not true to say, as she does, that the Turks are asking for more and more money whilst not taking any action. I surely ought to know if Turkey were asking for more money; it is not. On the contrary the truth – shameful as it is – is that the European Union was unable to deliver on its financial commitments to Turkey. That is the truth of the matter.
Let me turn to the issue of the possible effects of Turkish accession on the Community system, which is, I would like to say, one of the most important issues of all. The idea of conducting a specific study into this is one that I regard as particularly important and interesting. I, too, am persuaded that this should be done, and we have already started to give some thought to the possible scope for such a project. It is also important, though, that we should know what accession would ultimately mean for the EU by the time any decision is taken on whether or not to start negotiating.
I cannot do other than agree with all those who have made it abundantly clear that changes have to be reflected in reality. I have said the same thing over and over again to the Turkish Prime Minister during the long breaks in negotiations at Bürgenstock in Switzerland over the past few days. He is familiar with the problem, and I told him that the implementation of reforms must have reached such a critical mass by the end of this year that we can regard the process of implementation as credible and sustainable. If it is not, then we will hardly be able to come to the conclusion that the political criteria have been fulfilled.
I would also like to highlight what Mr Brok said about perseverance in the reform process, which is the most important thing of all. As you will be aware, I favour a debate on the fundamental question of whether or not Turkey’s accession should happen at all – one that, although contentious, would be conducted frankly and without any prejudice whatever. All I ask, as I always do, is that, in all that we say and in the way we conduct our debate, we should not undermine what the reformers in Turkey are doing. Whatever we think about Turkey, there is one thing on which we must agree, and that is that it is in our fundamental interests that Turkey should become democratic, subject to the rule of law and stable, that it should become a steadfast and reliable partner for the European Union. That is true in any case, and that is why the reform process must continue.
Let me conclude by returning, briefly, to Cyprus: all the issues raised in the Oostlander Report concerning Turkish responsibility for Cyprus will be resolved as soon as the Annan plan is accepted. There will then be a solution, and so all the issues will no longer be relevant and will pass away. I get the impression that what now counts most of all, in fact, is to persuade the Greek Cypriot community that the plan that has been devised, the latest plan to be on the table – and there will not be another – is in their interests too. To do so demands a really high degree of leadership and strength of political will. While I am perfectly willing to make available to your House and to its committees all the information that we have, I have to point out that no changes can be made to the plan; all that we can do now is to consider it very carefully and evaluate it for ourselves, but nothing more can be changed. That is the answer I wanted to give you. I really do apologise for being unable, for once, to be present for the whole debate, but I have told you the reason why, and I ask for your understanding.
Mr President, I thank our exceptional rapporteur for his and the soberness with which he approached his subject and the open mind with which he accepted our amendments which, contrary to what Mr Van Orden maintains, do not want to take Turkey back to terms which have already been satisfied, but want the reforms to be carried out in practice, rather than just on paper, as a fictitious reality. Of course, fictitious reality may suffice for Mr Van Orden, just as it suffices for him for the European Union to be a fictitious reality, from what I have understood, because he is aiming for a relaxed European Union. That is not our idea.
There are those who maintain that a Muslim Turkey cannot be accepted into the European Union. We do not agree with this; we want a Turkey which can of course be Muslim and will be, but it must be democratic and pacifist, at least towards its partners in the European Union. If Turkey thinks that we shall accept it as a military power and that we shall ratify the militaristic attitude of the leaders of its armed forces within the European Union, it is making a serious mistake. Nor is Turkey's stance in Cyprus encouraging and I greatly fear that neither the Secretary General's plan nor the stance of the European Commission are encouraging, because they cannot accept a massive military presence, which is equivalent to the military occupation of part of Cyprus, 18 years after the entry of Cyprus to the European Union, and probably even after the admittance of Turkey to the European Union.
These are absurd things and may explain the impatience of the Greek side towards the Annan plan. I hope and I am in favour of the Greek side's accepting the plan in question, but we must realise that we are asking the Greek side to build a democracy on something which is fundamentally anti-democratic, as the Annan plan is in its present state. I hope that we manage this for the good of Cyprus and the European Union, but we need to know what we are asking for.
As far as Turkey's progress towards satisfying the Copenhagen criteria is concerned, on paper, yes! In reality, it is far from it. For example, the Minister for Education is asking for fanatical essays from pupils against other nationalities. It is not a question of the reform reaching the depths of the Orient. The reform needs to reach the depths of the Ministry of Education first. The rector of the University of Istanbul is standing up and talking about 135 000 dead in order to occupy both Cyprus and Greece. I am not saying that he is representative of all of public opinion or of the government; but this shows that there is resistance by one part of public opinion at least to certain fundamental changes and they must be taken into account, because the integration of Turkey into the European Union can only come about as and when the attitude within Turkey changes.
Of course, we have the case of Leyla Zana, who is a constant slap in the face of the European Parliament and I wonder how we still suffer this situation to continue.
It was posited by the president of Turkish industry two years ago that Turkey will either become Europe or will become Pakistan. We want Turkey to become Europe and, in order to achieve this, we must strengthen every progressive trend within Turkey, so that this is achieved from internal procedures, not from being led by the hand from outside because, if it is led by the hand from outside, we cannot hope that there will be change where change is needed in Turkey.
– Mr President, I regret the Commissioner has had to leave for another meeting and is not present at this discussion within Parliament’s most important body – the plenary.
I would like to congratulate the rapporteur, Mr Oostlander, because I believe he has produced a good report. Progress has been made in Turkey, but there remain many shortcomings, above all with regard to the role of the military and respect for the minorities living in that country.
The European Union must move forward and deepen, which I believe is seen as a risk by those people who want the European Union to be nothing more than a union for free trade and who see enlargement and the incorporation of other countries as way of ensuring that the European Union does not progress towards political union.
I believe that Turkey must be required to comply fully with the Copenhagen criteria and make progress towards a more democratic society which treats its minorities with greater respect.
Mr President, the report being debated, while recognising many of the problems faced by Turkey and its people in all sectors and quoting specific examples of blatant violations of fundamental rights, curiously finds at the same time, as Messrs Oostlander and Verheugen have repeated again today, that important, encouraging steps have been made. That is how it describes certain individual amendments to the legislative framework, which are not even applied in practice, despite the intentions expressed from time to time by those in government.
The report even finds that the present government is acutely keen to make revolutionary reforms in all sectors. However, these findings are a surprise, given that it is not the first time that the Turkish government of the day has expressed such intentions, which are blatantly refuted in daily practice. Indeed, persecutions, arbitrary arrests and torture to the death for political reasons continue. The gaols are full of thousands of political prisoners, including Leyla Zana and three members of parliament of Kurdish extraction who, after ten years in prison, are to undergo another fixed trial.
The Constitutional Court has upheld the ban on the communist party. The Dehap is threatened with a new ban, while its leaders are being tried and defenders of human rights are being persecuted and murdered. Grass-roots movements campaigning for peace, democracy and workers' rights are being hounded and the army continues to rule in the political and social life of the country. As if that were not enough, the report calls for Turkey to receive greater backing in its fight against terrorism, ignoring the fact that it is the prime terrorist in its area.
As far as the Cyprus problem is concerned, the report considers it constructive that Turkey aims to safeguard as the results of the barbaric invasion and occupation, about which the report says not a word. On the contrary, it supports the Annan plan which, in essence, tramples over the UN resolutions and international law in general, legalising the results of the invasion and occupation. The report calls coercively on the Cyprus Government to accept it, as did Messrs Oostlander, Verheugen and others today, proving how hypocritical their proclamations are about respect for international law. The report is driven by a spirit of imposing the sovereignty of the European Union in all sectors and a spirit of serving its big business.
That is why we MEPs of the Communist Party of Greece shall be voting against the report, taking account of the experience of the Greek people, with feelings of solidarity with the people of Turkey, and considering that the negative elements of the integration procedure and integration itself will far outweigh any individual benefits to them.
Mr President, I welcome this timely report by Mr Oostlander. It contains a number of valuable recommendations.
On Monday I returned from Turkey, where, with other politicians and trade unionists, I had the opportunity to observe the local elections. Paragraph 1 of the recommendations of this report refers to the 'oft-stated commitment' by the Turkish authorities 'to democracy and Europe'. I cannot share the same confidence. Whilst seeking to observe elections in the primary school of Vali Unal Erkan in Diyarbakir, we were shouted at, threateningly, by the local chief of police and prevented from entering the polling station. This was not an isolated incident. In polling stations in other parts of the country, members of the governing Turkish party were standing by, watching ballot papers being filled in by Kurdish electors. The military were present outside many polling stations within the Kurdish area.
Speakers of the Kurdish language – spoken by 20 million people in Turkey – continue to face persecution. Kurdish-medium schools are banned, the only concession being the belated effort now to allow a few schoolrooms to be open to teach Kurdish as a foreign language for a few hours a week.
How can we then say, in paragraph 8, that we have confidence that the AKP government will safeguard democratic values? As the report emphasises, the prohibition of political parties such as Hadep/Dehap continues, which is why I would urge colleagues to support Amendment No 11 by Mr Lagendijk on the crucial issue of abolishing the 10% threshold for political parties. Until these fundamental matters are addressed and the Turkish Government respects our own Charter of Fundamental Rights, many of us will have grave misgivings before supporting their accession to the European Union.
– Mr President, firstly, I wish to thank the rapporteur, Mr Oostlander, for a skilfully prepared report with many correct assessments, but also with unrealistic expectations.
The report states that the basic view is that, insofar as it wishes to do so, Turkey is in a position to transform itself into a first-class EU Member State. This seems to me rather like begging the question. If Turkey transforms itself, the country will become other than it is, but the question is of course one of whether such a transformation is at all possible.
If, firstly, we take it for granted that the EU consists of European states, Turkey can never become a member, for the country cannot transform itself into a European state, no matter how much it wishes to do so. The admission of countries outside Europe has never seriously been debated, and it is hardly possible or desirable to create such extensive cooperation within the framework of the treaties that constitute the basis of the EU.
Secondly, there is the whole issue of complying with the Copenhagen criteria or Balladur principles, which are especially relevant here in relation to the occupation of parts of Cyprus. I must say, moreover, that I do not believe in the value of the Annan plan. I think Mr Verheugen is mistaken if he thinks that the Greek Cypriots are adherents of this plan. I do not believe that the Greek Cypriots will be able to accept a plan that gives Turkey a foothold on the island.
Finally, there is the Treaty of Lausanne. This implies a total change to the Turkish constitution, its penal law, its legislation on marriage, its religious legislation, and so forth.
Thirdly, there is a sharp difference between Turkey's economic structure and development and those of the EU. Change cannot be brought about merely through economic aid. It is a matter of creating a completely different society.
Finally, the admission of Turkey would lead to massive immigration of Turks into the EU, and even bigger parallel Islamic societies would take shape. There has recently been a series of very unsettling reports of threatening, anti-Western attitudes in extensive sections of the Islamic societies within the EU, and unfortunately this applies particularly to young, second-generation Turks. Europe simply cannot live with large population groups in the EU rejecting our culture.
What the adherents of Turkish membership are really requesting is for Turkey to jettison its entire Islamic culture, and I do not see this as realistic. It is important not to confuse the attitudes represented by Turkish diplomats and certain intellectuals and politicians with those found in the rest of Turkey’s very class-divided society. Turkey is basically an Islamic society, regardless of the formal separation of church and state imposed from above. If Turkey were thoroughly democratised, as the EU wishes, the people would, unfortunately, without doubt take a democratic decision to introduce an Islamic state without democracy.
There is not an Islamic country in the world that meets the Copenhagen criteria, and Turkey is hardly likely to do so either, even if the EU asks it to. We should honestly say to Turkey that there can be no question of membership of the EU, and we should not hold out empty promises to the country. On that basis, I should like to support the amendments, tabled by Mr Ferber and others, to integrate Turkey into the EU's new neighbour policy.
Mr President, we opposed the forthcoming enlargement of the European Union, involving the accession of ten new members. It is not that we are opposed in principle to these countries’ accession, but my group and I, the French delegation to the Group for a Europe of Democracies and Diversities, have been expressing our opposition to an unrealistic integration timetable and to the immediate accession of countries which, like ourselves, are not ready for such a leap into the unknown. Our position on Turkish accession is quite different. In this case, we are opposed in principle to Turkish accession. As General de Gaulle remarked, there is no getting away from the facts. Geographically historically and culturally, Turkey is not a European country. The fact is that, under Article 49 of the Treaty on European Union, any applicant for membership of the European Union must be a European State. I should just like to raise two further points, in addition to the many that have already been made.
Firstly, in the multipolar world in which we live, Turkey is an Eastern power; it plays a dominant role among the Turkish-speaking peoples of Central Asia and shares lengthy borders with Iran, Iraq and Syria. Such an unstable region, in our view, is no place for the European Union.
Secondly, the political representation of the countries in the European Union is linked to their relative demographic weight. In due course, Turkey will be more populous than any European country. We do not want a country whose accession arouses such controversy to become a political heavyweight in the European Union.
After years of procrastination on the opening of accession negotiations with Turkey, the vote on this report is an opportunity to send out a strong political signal. Even though we subscribe to the numerous criticisms in the report relating to the country’s lack of preparedness for accession, the report focuses on Turkey’s progression towards accession, and we shall therefore oppose it, because, like a great number of our fellow citizens, we are against Turkish membership of the Union.
To conclude, let me leave you with one final question: where is the expansion of this Union, this so-called European Union, going to stop?
– Mr President, Commissioner, ladies and gentlemen, let me start with warm thanks to Mr Oostlander, who, in this report and its predecessor, has examined in depth the issue of Turkey and of its development into a democratic state in which the rule of law prevails.
I do think, though, that the time is coming when Europe will have to answer the question of how we want, in the long term, to organise relations between the European Union and Turkey, and I would like to say that I am greatly saddened by the prevalent opinion that, where Turkey’s relationship with the European Union is concerned, there are only two options, one being that it becomes a Member State and the other that it does not. This belief completely disregards the variegated and diverse individual ways in which the European Union and other countries can cooperate. I am from a region bordering on Switzerland, a country with which we have concluded a privileged partnership, which has enabled us to join together in resolving problems while each developing in our own way. That is precisely what we are thinking of when we talk about Turkey. Commissioner Verheugen is of course right to say that we need to stabilise the forces that are working for reform, but is full Member State status the only means of doing so? Is there not another option when it comes to ensuring that Turkey develops economically and as a stable democracy, which is in our interests as Europeans, without accession to the European Union being a necessary consequence of that? That, precisely, is what we should be discussing among ourselves, with great frankness and great honesty.
I would urge the Commission – or the remnant of it that is still there, as it is currently breaking up – when it puts together its report for presentation to the Heads of State or Government in the autumn, to give in-depth attention to the question of whether or not the political criteria have been fulfilled. My own country is still granting asylum to people from Turkey, because they are persecuted by the State there. Can we carry on accession negotiations with such a country? I do not believe that we can. I would also ask the Council to give this question very serious consideration, because, ultimately, Parliament’s consent will be needed. If the Heads of State or Government think they can take fundamental decisions of this kind without reference to the European people, then they deceive themselves. They are deluded if they think it would end up all happening automatically, that Parliament and the people would go along with it – for some Member States will hold referendums on whether or not to ratify it. What this House has, here and now, is, I think, a great opportunity to give thought to this, and to send the peoples of the European Union the message that, while we are very serious about the concerns and expectations of people in Turkey and in our other neighbouring countries where this European Union of ours is concerned, we do have options open to us other than merely discussing full membership, and we should now explore them together.
Mr President, Turkey is an important subject on which opinions are very much divided. After numerous discussion sessions and amendments in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the resolution proposed by the rapporteur, Mr Oostlander, seems to me to be well enough balanced to be voted through. I shall vote in favour of it – provided, of course, that this balance is not upset by the adoption in plenary of new amendments that are unduly harsh on Turkey.
Not that we need to be soft on Turkey in any way. Indeed, it is imperative that we insist on the radical reforms that the Turkish Government must implement if it is eventually to meet the Copenhagen criteria. This insistence and these demands, reaffirmed on countless occasions by the European Parliament and the Commission, have actually begun to bear fruit. Mr Erdogan’s Government, strengthened by the outcome of the last elections, and the Turkish Grand National Assembly have already adopted laws that move in the right direction. It is essential, of course, that these new laws are properly implemented in practice, and there is certainly a need for other laws and a new constitution. People’s mindsets, of course, have to be changed too, and that is never easy; in fact, it is the most difficult task of all. Progress has already been made, however, and we in Parliament, far from breaking this momentum, must encourage it to grow.
One of the great merits of this process preparing the way for future Turkish accession to the European Union is that it encourages reforms leading to pluralist democracy, a modern economy and respect for individual rights. The last of these calls to mind the case of Leyla Zana, and it is my fervent wish that the reform process will lead quickly to the long-awaited just and equitable resolution of this situation.
In short, the ongoing reform process has already been of great value in drawing us closer to Turkey and in forging increasingly firm bonds of mutual trust between Turkey and ourselves. The fact is that we are in greater need of these bonds. Our future, and particularly our security in the wider sense of the term, depends to a great extent on good relations with the great country of Turkey. We must therefore continue to cultivate these relations with vigour and conviction against a background of hope in the opening of accession negotiations at the beginning of next year.
– Mr President, congratulations to Mr Oostlander on his splendid report. The European Council decided in Helsinki in 1999 that Turkey is a candidate country. That decision is still in force and, therefore, Turkey is to be treated as a candidate country in line with all the other candidate countries.
The biggest requirement of a candidate country is, as Mr Oostlander said, that it fulfil the Copenhagen Criteria. It is to be a society based on the rule of law with democratic stability and respect for human rights and for minorities, it is to have a well-functioning market economy, and so on. Turkey does not at present meet all these conditions, but it is on the way to doing so. We have seen much progress, and we must not, therefore, here and now reject the possibility of Turkey's becoming a member of the EU. There is no doubt that it is precisely the EU's demands that have contributed significantly to the democratic progress that has taken place in Turkey, and a signal from the European Parliament that Turkey cannot become a member of the EU, or that Turkey must be given special status would undoubtedly put a stop to this positive development.
On the basis of the Commission's papers, the Heads of Government are now, in December, to take a decision on accession negotiations with Turkey within a more precise time-scale and on more precise conditions. With Mr Oostlander’s thorough, balanced and comprehensive report, the European Parliament must, however, here and now send a signal to the European Council that Turkey is to be treated like all previous candidate countries. This is something we owe to our Turkish neighbours, and we must tell the Turks that they are well on the way and that they should continue along the path upon which they have embarked, for the benefit of Turkey, the EU and stability and growth in our part of the world.
– Mr President, I should like to take the opportunity to draw attention to the Turkish human rights organisation, HRFT. Last weekend, the president of the HRFT, Yavuz Önen, received an award at the national congress of the June Movement for his and the organisation's courageous struggle for human rights in Turkey.
The HRFT is threatened with closure as a result of several court cases against members of its leadership, including Yavuz Önen. The HRFT has five centres for the rehabilitation of torture victims, and a thousand active volunteers. Its closure might have serious consequences for the treatment of torture victims in Turkey, since no one else can take up the HRFT’s work. The many victims of torture would be left in the lurch. Torture takes place routinely in Turkish prisons and at Turkish police stations. The state and the authorities constantly try to harass the centres in their work on court cases, and doctors are threatened with losing their jobs at the public hospitals if they work for the centres. Yes, the centres have, in fact, by no means been made legal, but they have so far won all their cases against the state.
I call upon Parliament and the Commission carefully to monitor the ability of the Turkish human rights organisation to carry out its very necessary work for human rights in Turkey.
– Madam President, the Oostlander report wisely concludes that Turkey is not ready to join the European Union because, and I quote, ‘Turkey does not yet meet the Copenhagen political criteria’. To tell the truth, when we read the report in detail, it contains precious few points that might honestly be regarded as arguments in favour of accession other than references to the meritorious efforts of the Turkish Government, and even these are by no means sure to have any genuinely profound social impact. The values of Turkish society are still far removed from those of the European Union in numerous fundamental areas, such as relations between the state and religious communities, as detailed in paragraphs 32 and 33 of the Oostlander report, which I would urge everyone to think about.
We can always hope, of course, for more rapid constitutional development in Turkey towards democracy, pluralism, public freedoms and the dismantling of the parallel military state. These objectives, however, have yet to be achieved. Even if they were achieved, how long would it then take for Turkish society to fall into line? Besides, do we not have reason to fear adverse reactions on the part of certain social groups and undesirable effects which, as Europeans, we would be powerless to control?
Accordingly, ladies and gentlemen, it would be irresponsible of us to offer Turkey anything but a privileged partnership designed to support its development without leading the EU down a dangerous path. It would be better to say this clearly, and we should have done so long ago. My main criticism of the Oostlander report is that it does not convey this message.
Madam President, I join with others in thanking the rapporteur for giving us an excellent basis for our debate on this very sensitive subject this morning. I would also like to thank Commissioner Verheugen for having come from Switzerland late yesterday evening to inform us of the situation regarding the talks with Cyprus, which is intimately linked with our debate this morning.
Two weeks ago I attended the EU-Cyprus Joint Parliamentary Committee, and while there was little optimism, there was a real desire for the two communities to be united on 1 May. We hope very much that this will take place.
On Turkish accession to the Union, Mr Verheugen gave us a very detailed analysis of the political and economic reforms that have been made. I welcome, as others have, his belief that a clear objective assessment should be made on the basis of the Copenhagen criteria.
I have a copy of the Copenhagen criteria of 21-22 June 1993 in front of me. It states that: 'Membership requires that the candidate country has achieved stability of institutions guaranteeing democracy, the rule of law, human rights and respect for and protection of minorities, the existence of a functioning market economy as well as the capacity to cope with competitive pressure and market forces within the Union.' However, then it states: 'The Union's capacity to absorb new members, while maintaining the momentum of European integration, is also an important consideration in the general interest of both the Union and the candidate countries.'
Much has been said in this debate about the great progress Turkey is making, but very little has been said about the Union's capacity to absorb a country of the size and nature of Turkey. Therefore, we need now to look not only at Turkey's ability to join the Union, but also at our ability to absorb it.
When coming to the question of the big picture – which Mr Duff mentioned – many in my political group believe that this involves the ability of the Union to absorb Turkey on the one side and the Turkish ability to meet those criteria on the other. We believe, therefore, that there should be a fundamental assessment of the institutional capacity of the Union to absorb Turkey and that this should be part of the Commission's report in October. So we should have the courage to look at the situation in a very clear and reasonable manner.
Therefore, with 25 Member States from 1 May, 21 languages, no post-2006 financial perspective in view until 2005 at the earliest, and doubts about whether a Constitutional Treaty will be agreed and ratified, the most sensible thing would be to say that there is real uncertainty in the Union's current political situation, and to be extremely cautious before giving Turkey the green light at this stage.
– Madam President, Helmut Kohl was recently asked on German television what he thought about the accession of Turkey. His answer made reference to the Copenhagen criteria. Even after the reporter put many more questions to him, he did not say ‘no’ to Turkish accession. I think he was right. As Turkey has been promised accession for 40 years, anything else would only unsettle the people on the Bosphorus and the overall political climate in Europe as well. Parliament should therefore not adopt anything that would constitute an obstacle to the accession option; it follows that several motions that have been tabled should not be allowed to pass.
Quite clearly, the ball is in the Turkish court. The Turks must demonstrate compliance with the Copenhagen criteria. We can see that much has been done, but not yet enough. There is still a long way to go on the road to democracy, to the rule of law, to freedom, and, as regards the last of these, our express concern has been for Turkey’s minorities, especially the Kurds. Much has been set down in black and white, but it is not yet working in practice – in schools, in television, or when it comes to the use of their language. I get letters from members of the public, complaining about the arbitrary treatment they receive from the police and the justice system – a grim business to which Turkey must put an end! Their police and justice systems are not democratic; there is much still to be done here.
I also believe that all power must be in the hands of the civil institutions, and that the armed forces must go where they belong – to their barracks. It cannot be acceptable that the armed forces, the National Security Council, should have the upper hand when decisions are taken in Turkey.
I agree with Commissioner Verheugen’s assessment that Turkey has made a start on a major project of reform. For an Islamic country, a constitution based on democratic and liberal principles is also a major experiment, and something that we should support. So, instead of saying ‘no’, we should leave the door of opportunity open to further reforms and vote accordingly later on.
Madam President, the Oostlander report deserves all our respect. Many, if not all, speeches have underlined the fundamental problem, which is that of the respect for human rights and principles of freedom on which our Union is founded. The question is, does Turkey fulfil the requirements from this point of view? We would answer in the negative.
In this connection, I would like to report that yesterday something very serious happened in the chamber of the Italian Parliament. The leader of the Lega Nord-Padania, Mr Cè, was prevented from speaking because he dared to utter a phrase – ‘(thieving Rome) – which was censored. This is a very serious precedent. I therefore call on the European Parliament, as the guardian of the freedom of all European peoples, to show solidarity concerning the violated right of the legitimate representatives of the citizens of Padania – who have no fewer rights than the Kurds – to be able to speak freely, in particular in the parliamentary chambers of a founding member of the European Union.
I would reiterate that this is an extremely serious precedent concerning censorship of a political party that wants independence and federalism and is, therefore, against statism. This seems more typical of Turkish style democracy than that of a country that is undoubtedly democratic and was a founding member of the European Union. The phrase does not indicate racism against anyone, least of all the Roman people. Being against ‘thieving Rome’ means being against centralism and being against those who oppress our freedom. We are against thieving Rome for the same reasons that we say ‘no’ to the accession of Turkey to Europe. Down with thieving Rome, down with thieving Rome! Here I can say it freely and no one, thank God, will silence me: down with thieving Rome! Let them hear it in Rome: Padania is against thieving Rome, it is in favour of freedom. Long live freedom! Long live the European Union! Long live the principle of the right of peoples to self-determination!
– Madam President, Commissioner, ladies and gentlemen, in four weeks’ time, the European Union will be experiencing its biggest enlargement so far, an event that will bring about long-term change in Europe, and one that must be a popular success for the European Union. There can be no doubt about the fact that the enlarged EU will need time to consolidate. The public can scarcely understand that an event of this magnitude does not happen all at once, and that we need, at the same time, to set in motion a process to speed enlargement up. It is with these things in mind that the debate on Turkish accession must be conducted.
I do not suppose that anyone in this House is unaware of Turkey’s geopolitical significance, or does not welcome its steps towards democracy and human rights. Nor, though, can there be anyone who would deny that there is a gulf between what legislation presumes and what has actually been implemented with regard to all these issues. Reference has already been made to the fact that Turkey is one of the countries producing the most asylum seekers, and Austria, for example, grants asylum to more Turks than to anyone else. I nevertheless believe, as does the delegation to which I belong, that, in concentrating on purely political criteria, the report on Turkey takes too narrow a view. That is why my delegation and I endorse all the motions aimed at securing a broader basis for this debate. There is no reason why the Commission should not produce a study on the effects of Turkish accession on the European Union, whether as part of the report that is due in October or as a separate study. Consideration must be given to the repercussions on structural policy, on the common agricultural policy, and on the institutions of the European Union. When the report is produced, in October, the options for Turkey should also be set out, and these should not focus solely on accession; we have to offer them alternatives in good time. That we owe to ourselves and to them.
I would like to conclude by extending warm thanks to Mr Oostlander, who has, as rapporteur, been magnanimous enough not to inhibit discussion, and has remained sensitive enough to keep faith with himself. What this report on Turkey now presents us with, though, is the opportunity to send an important political signal and to put the debate on a broader basis. It is not acceptable that we should limit ourselves to political criteria in the narrowest sense of the word. It must also be possible to examine and assess the likely effects on the European Union. If that is not done, the voters will never forgive us.
– Madam President, ladies and gentlemen, I wish to thank Mr Oostlander for his wise words to us, as always. The fundamental problem with enlargement is that we will see a large expansion of the Union from 1 May, and that will be much more problematic than earlier rounds of enlargement, while at the same time the Union’s ability to receive new members is not as great as it was before. The EU is now more demanding and involved, and enlargement is not a machine or an animal: it is the most complex human creation of all – the European Union.
We must, however, treat Turkey just as fairly as all the other countries seeking accession to the EU despite the fact that our ability to receive them has weakened. A lot of progress has been made in Turkey in a short time. There are new laws representing civil society and there is democracy. The status of women and the Kurds is now being openly debated, although I have no conclusive knowledge of where military power ends and civil power begins. The significance of the status of the military is a very big problem.
The Copenhagen criteria have not been fulfilled, by which I mean the establishment of the rule of law and human rights. There is still work to do regarding this. The judiciary is not independent and Turkey should sign the Rome Statute of the International Criminal Court. We face a familiar problem: just laws are passed, and a lot of decisions are taken, but whether or not they are implemented in practice and this implementation is monitored remains a big, murky problem that we have been unable to solve, and this is in the hands of the Turks themselves. Can they do it? That is the question this time round, and we will only answer it afterwards.
Madam President, I too should like to congratulate Mr Oostlander, who managed to produce a report that was approved by both the advocates and the opponents of Turkish accession in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This is no mean feat and is due to the very reasonable and balanced line of argument he follows from beginning to end – well, almost from beginning to end, but more of that in a moment.
I should like to say that Mrs Stenzel speaks with the voice of wisdom when she points out that we are not seeing the whole picture if we only assess Turkey’s progress but do not examine the state of readiness of the European Union, in its various fields of political activity, to receive Turkey, and this is no trifling matter.
The point I should like to pick up, Mr Oostlander, is that of secularism. Paragraph 32 of your report seems to me to proceed from a slightly jaundiced view of the secularism which is perhaps the most valuable part of the legacy of Kemal Atatürk. The separation of church and state is not an archaic formula but a recipe for the future of our Union. The fact that the government of a country whose people are mainly Muslim is trying to put this separation into practice is, I believe, an asset for which Turkey deserves credit, not an obstacle to progress.
– Madam President, I want to pay tribute to Mr Oostlander’s report and to him for seeking compromises. There is absolutely no doubt in this House that Turkey is an important partner and that it will remain one. Partnership, however, does not automatically mean full membership of the European Union. Mr Leinen mentioned the 1963 Association Agreement. This puts it in explicitly negative terms, stating that: ‘the possibility of accession to the European Economic Community at a later date is not excluded’. Those – no more and no less – are the words used.
After two decades of absolute standstill, Turkey has at last got down to the task of changing its laws. As it progresses towards more democracy and more human rights, that can surely be seen in a positive light. Even though the Turkish Prime Minister has announced his intention of amending another 15 to 20 paragraphs of the constitution in April and May, these changes take no account as yet of important demands made by the European Parliament, for such things as freedom of religion and the repeal of the 10% clause in order to protect political minorities. We have therefore tabled motions highlighting the possibility of an alternative to deciding in favour of or against full membership, that alternative being a privileged partnership. Let nobody assume that the decision on this will be for the Council alone. The next Parliament to be elected – which will sit from 2004 and 2009 – must possess in full the prerogative of saying ‘yes’ or ‘no’ and of devising alternatives. I therefore ask the Members of this House to treat the amendments we have introduced on this subject as the dignity of this Parliament and of our position require.
Let me say one last thing about the Copenhagen criteria: important though they are, they are not enough. The Turks must bear in mind that the criteria cover not only the Cyprus issue, but also the question of whether the European Union is itself in a position to welcome their country into membership. We cannot allow ourselves to get involved in a risky undertaking that would test to the utmost the EU’s political and economic capacity to act.
– Madam President, I would like to thank, very warmly and most sincerely, all those Members of this House who have spoken, most of whom make the same speech in every debate on Turkey, in order to make it plain that they do not want Turkey or Turks in the European Union. I am grateful for five years of cooperation and for your having tolerated me, a Turk, in this House. I really am very, very grateful. Thank you: your great achievement does credit to this House!
I came to this Parliament as a German, have worked very hard as a German MEP for five years, but it is as a Turk that I leave it. Many of you have made me into a Turk, for I am ashamed of the speeches that really can only be described as hypocritical, of these speeches that really have nothing honest about them. Others may take pride in bravely defending the Christian EU against the Turks, and may perhaps find some voters to support them, but I am ashamed; such is not my European Union.
Madam President, both the Commission's latest interim report and the opinions of the different committees of this Parliament demonstrate that Turkey has made important steps in the direction of the Copenhagen criteria. That country has made enormous progress over the past years. By way of example, I would mention the abolition of the death penalty and the change in attitude towards the Kurdish minority. This is all happening under a Turkish Government of which it was feared at the time that it would turn Turkey into an Islamic state.
Fortunately, reality is different. Without hesitation, the Turkish Government calls for good governance, more transparency and equality between men and women. The experiment which the AKP Party is conducting is unique and of worldwide significance. As the European Union should not leave these signals without a response, it should offer a concrete prospect of joining as soon as possible; otherwise, we would soon run the risk of having to face the threat of an Islamic-fundamentalist state, no longer open to dialogue, by the back door.
– Madam President, ladies and gentlemen, what I want to say about Turkey is that I regard the Copenhagen criteria as a fundamental precondition, and believe that they are indeed, as regards the protection of human and minority rights, not being fulfilled in any sense in which we understand them or should understand them, as a community of values. I am thinking here of the Kurds, but also of the religious minorities.
To Mr Ceyhun, who spoke earlier, I would say that there was much in his speech that I did not understand. I am sure that he was not merely tolerated; we enjoyed very good neighbourly relations, being immediate neighbours here in Strasbourg. Such neighbourliness can be built on, and I believe that a privileged partnership constitutes a third way between members and non-members of the European Union and those who have a privileged relationship with the European Union and must also have a space for the future.
We have different conceptions of the future of the European Union; ours is that this Europe, this European Union of ours, must have borders, and that is why we conclude special agreements with our immediate neighbours. With this in mind, I believe that Turkey, be it for reasons of history, geography or culture, would not fit in as a direct member of the European Union, and I hope that we will go on along this third way with the courage it deserves. Here too, the Commission and the Council should exercise greater imagination, rather than simply pointing out that the way is, in any case, already mapped out.
Madam President, what have we been able to observe since 1963? Progress, of course, but at the present time it is easier to list the points of divergence than the advances that have been made. The constitution, adopted under a military regime, is not a basis on which the rule of law and fundamental rights and freedoms can be guaranteed. Another matter that needs to be raised is the recognition of the genocide perpetrated against the Armenian population. Let us not forget that the European Parliament affirmed this in a resolution adopted on 18 June 1987 and has subsequently repeated it on several occasions. Turkey continues to deny the atrocities committed by the authorities of that time, and the European Parliament has already voiced its concern about the circulars from the Turkish Ministry of National Education enjoining primary and secondary schools to take part in a revisionist campaign to deny the oppression of minorities in the course of Turkish history, especially with regard to the Armenian community. It is hard to see how a country that will not face up to its history and its errors can join the European Union. We therefore expect Turkey to exercise its memory, and we shall reiterate this at every opportunity.
– Madam President, ladies and gentlemen, over and again, particular concerns are brought to me in my capacity as chairwoman of the European Parliament’s delegation to the countries of the Southern Caucasus, among which Armenia is included. First, let me thank Mr Oostlander for his report, which was a very fair one, and also for the way in which he handles Turkey’s problems with its neighbours, particularly with Armenia.
There are two pre-eminent problems, and the first of them is Turkey’s economic boycott of Armenia. The closure of the Turkish-Armenian border has meant that the transport of goods to Armenia is more expensive, and this frustrates the European Union’s economic aid to that country. This also constitutes a grave breach of the Balladur Principles, which apply to all present and future candidates for accession, and according to which EU Member States must not be engaged in border disputes with neighbouring states, but must, on the contrary, maintain good relations with them.
The second problem is that what has historically transpired between Turkey and Armenia has still not been worked through, and this hampers mutual understanding and prevents the development of mutual trust. Most recently, and unfortunately, Turkey has ensured that Armenia has had no part in the negotiations on energy transport and on the construction of pipelines from the region around the Caspian Sea, which is rich in natural gas and oil, and that these will not go through Armenia. All these things are justified causes for complaint by the Armenian people. It has not, so far, been possible to resolve these conflicts, which are obstacles not only to Turkey’s goal of joining the European Union, but also to that of the European Union itself, of stabilising the South Caucasus region.
Madam President, Turkey is taking great pains over meeting the political criteria and has already taken various reform measures. Mr Erdogan’s government is doing its utmost. That is positive, but a great deal has yet to be done before the negotiations can be opened after December. Torture and the curbing of various civil freedoms remain a problem and the gap between theory and practice remains too wide.
It is not only we, in the ivory towers of Brussels and Strasbourg, who are concerned about this problem; the ordinary citizens in Europe are too, and we must therefore be absolutely certain that we will be taking the right decision when the time comes. I am therefore rather surprised at Mr Lagendijk's comment that he thinks that Turkey should negotiate with one arm tied behind its back if it does not need to meet the political criteria first, and that this can be done parallel to the negotiations about the . That puts everything back to front, and seems to suggest that we are doing something unsavoury when we ask an accession country to meet our fundamental values first. In that respect too, we should adhere to what has been agreed.
Turkey will soon need to be judged fairly on the basis of the political Copenhagen criteria. I have heard Commissioner Verheugen use the term ‘zero tolerance’, and I find it an appealing one. The Turks deserve this, and so does the population in the European Union. In short, the setting of a date for negotiations in December is not yet a .
Madam President, I would like to draw attention to something which I believe to be extremely important. We are looking at the issue of Turkey from the point of view of fear, the extraordinary fear of a partner coming closer to us, one with a large population, which at the same time is rather different from us. Nevertheless, the reality is that, over the last two and a half years, nobody could have imagined the changes Turkey is implementing in order to come closer to Europe.
Apart from the first revolution in the thirties, which changed the language and created a secular country – if only all the Arab countries had this view of a State in which civil power is separated from religious power – in the face of the increasingly powerful theocracies we have in the Islamic world, it seems incredible that we do not understand that this is a great experiment in democracy.
Now, we are in the habit of looking at others arrogantly and we do not realise how small we are. And why are we small? Because, if we look at the international context and what is going to happen in the future, the great China, the great India, the United States ... all of these will be great powers and Europe will have a very minor role to play; it will be one of the world's small provinces.
I do not, therefore, see any problem with a country which has a structure of government, a degree of capacity building, which must be developed, but which is greater than other European countries, which has State structures and is therefore capable of doing its duties, as it is doing, progressing under a moderate government which is striving to establish democracy and implement political reforms, I do not see why we cannot give it the opportunity to be a partner which is close to us and which can set an example for the Arab countries.
Let us look at demography. The demography of the Mediterranean, of Turkey, of Azerbaijan and of other countries, stands in contrast to our own. Let us think of the future and develop the approaches and analyses we need.
The debate is closed.
The vote will take place at 12 noon.
Mr President, I beg leave to speak under Rule 146 of our Rules of Procedure. The debate on Turkey has taken up the entire morning, which has meant that the scheduled debate on the European Capitals of Culture could not take place. We are not disputing the fact that Turkey is a matter of prime importance. Nevertheless, this is the fourth time since I became chairman of the Committee on Culture that the discussion of cultural matters has been postponed, either to the late evening or to a Thursday afternoon, despite the importance of the subject.
The first consequence of this situation is that we cannot vote on this draft, even though it is on the agenda. The second consequence is that, since we are now preparing for the election campaign, everyone will have left by the time we come to deal with this afternoon’s business. I therefore ask that the debate be rescheduled for 20 April, the Tuesday of the next part-session in Strasbourg. This request has the approval of my own group – the PPE-DE – and the Verts/ALE Group. I apologise for not having had the time to consult the other groups, since we have only known about this for half an hour.
I put to the vote the proposal to postpone the report on European Capitals of Culture until the April part-session.
Mr President, last night the Working Group of Parliament set up by the Conference of Presidents voted very narrowly to send two contradictory reports to the Conference of Presidents on the issue of EU funding to the Palestinian Authority. Can I please ask the Conference of Presidents to act on these reports? I would also demand a full debate in plenary before the Commission and Council to draw some conclusions from these reports.
The Conference of Presidents met this morning. I do not know if the issue that you raised was discussed. I did, in any case, listen to your speech and your suggestion will be duly assessed.
Mr President, I agree with Mr Tannock’s request to add to the agenda the debate on the report adopted in the Working Group yesterday on funding to the Palestinian Authority.
We shall now proceed to the vote.
. Mr President, I would like to take this opportunity to express the Commission's appreciation and satisfaction with the very good reception given by the European Parliament to our new College member, Mr Dimas. The exchange of views that Mr Dimas had last Tuesday with the Committee on Employment and Social Affairs took place in a very constructive and cooperative manner.
The Commission acknowledges the political importance and significance of this exercise, to be placed, as you know, in a different and special context as compared with the interinstitutional procedure defined by the legal provision of Article 215 of the Treaty.
(1)
Mr President, I would ask you to apply Rule 68(3) of the Rules of Procedure in this case, which lays down that, in the event of an initiative being rejected, it should be referred back to committee. I am making this request because yesterday in this House Commissioner Vitorino announced two substantial amendments to the initiative, which I believe should be subject to further analysis in committee and, furthermore, this is laid down as an ordinary procedure in the Rule I have mentioned.
. Mr President, ladies and gentlemen, I am now somewhat surprised at the remarks by Mrs Terrón i Cusí, who yesterday evening said something else entirely. I am against a referral and I would like to ask you to allow the vote on the legislative proposal.
The Council is not present and we cannot, therefore, hear its opinion. I put to the vote the rapporteur’s proposal, which consists of putting the proposal for a legislative resolution to the vote.
. Mr President, I would like to express the Commission's disappointment at the position proposed in Mr Lisi's report and voted. In fact our proposal implements the political guidelines in the Mediterranean action plan which was welcomed by Parliament and adopted by Council. Several of the critical comments made are simply not correct. I would like to make a few points here.
Firstly, the Commission proposal give flexibility to Member State managers when deciding on different options to manage fish stocks in the Mediterranean, so we take into consideration the characteristics of Mediterranean fisheries. The proof is that national administrations can establish national management plans and these plans may allow derogations from certain common provisions precisely because of the different situations in different parts of the Mediterranean.
Secondly, we are well aware that the fisheries sector is opposed to our proposal. We have received similar reactions to the recovery plan for cod in the northern waters of the Community. The difference here, however, was that both the sector and the European Parliament had been open to dialogue with the Commission and we adopted an acceptable plan in the end. And it is precisely this spirit we also need for the southern waters.
Thirdly, the alleged poor consultation of the sector does not correspond to the truth. The sector has been consulted on several occasions before and after we presented our proposal.
Fourthly, the Commission agrees with Parliament that we need to work with other Mediterranean countries, and that is why we took the initiative for the Venice Conference in November 2003 when the Mediterranean countries, ranging from Morocco to Lebanon and Slovenia, agreed with the European Union that we must agree on common measures in the General Fisheries Commission for the Mediterranean to preserve our fish stocks.
Finally, I would like to make one thing very clear. The disastrous social and economic costs Mr Lisi mentioned in his report will be the result if we do not take prompt and effective action as proposed by us, because the state of many Mediterranean fish stocks is already quite poor. We cannot, therefore, accept your request to withdraw our proposal, because there are neither scientific nor political justifications for Parliament's request.
In short, the Commission upholds its proposal.
Mr President, I listened carefully to the Commissioner. Our Committee feels that this was not a good proposal, we had repeated visits from and consultation with the sector, particularly from Italy and France, where leaders of the fisheries sector explained that the Commission proposal would have destroyed their jobs and would have done little to save fish stocks. I would appeal to the Commission in these circumstances to think again. We are going into the election period and the Commission would have an ideal opportunity to conduct further consultations with the sector throughout the Mediterranean basin, and come back in the new mandate with a reworked, revised proposal, which this House may then find acceptable. It should not endeavour to send the proposal back to our committee, because under the Rules of Procedure, we would then be required to deal with it within a period of two months. Clearly, it is impossible for us to comply with those rules, given that the mandate is coming to an end.
Mr President, the chairman has already spoken about the adequacy of the responses given by the Commission. I will not give my opinion, I will just point out that it has confirmed its defensive position and unwillingness to enter into dialogue with the citizens, whom we merely represent. It does not, therefore, want to understand this message that we are continuing to send out: ‘Be reasonable and negotiate.’ I merely want to ask, in line with the Rules of Procedure, that is to say with Rule 68(3), that the proposal for a legislative resolution is not voted upon and that this text is referred back to committee. Then, in the time that this parliamentary term allows, we will tackle the issue as soon as possible.
There is in fact no need for a vote because the Rules of Procedure provide for the report to be automatically referred back to committee if the Commission maintains its position.
. Mr President, I would simply like to point out that my report is the last report from the Committee on Fisheries to this House during the present mandate. Therefore it is appropriate that it is probably the most important report for fishermen in the last five years. Fishermen are finally recognised as valid partners who will in future be consulted on all fisheries matters that directly affect their livelihoods. There is no bureaucratic replacement for the knowledge and experience of fishermen. Therefore, for their sake, throughout the Community – not least in Ireland – I would invite you to vote massively in favour of the report.
(2)
(3)
n
. Mr President, ladies and gentlemen, let me quickly clarify two points. Firstly, there has been no technical correction of recital I, which states that the ACP-EU Joint Parliamentary Assembly has approved the budgetisation of the EDF; this is not the case, because the ACP document is due to be transmitted to us very soon. I therefore ask for the deletion of the passage referring to the ACP-EU Joint Parliamentary Assembly.
Secondly, since the PPE-DE Group was not present at the debate yesterday evening, I should like to point out that I accept Amendment No 1 to paragraph 11, tabled by Mr Deva. On the other hand, I am opposed to Mr Deva’s Amendment No 2 to paragraph 39, because it would allow the backlog of eleven billion euros that we owe to the ACP countries from the last three EDFs to vanish without trace. This is their money, and the only reason for the accumulation of this residual amount is delay caused by the cumbersome administrative procedures of the European Union.
. Conservative MEPs opposed the confirmation of returning Commissioners from the former disgraced Commission in our election to the European Parliament in 1999. We do not doubt the ability of Stavros Dimas as Commissioner for Employment and Social Affairs but cannot participate in confirming the appointment of the whole Commission as we are currently obliged to do and therefore we have abstained in the vote.
.– Given the existence of an internal market with free movement of goods and capital, closer cooperation between the Member States is needed to combat smuggling and tax fraud. This regulation is part of a package of regulations that aims at strengthening mutual assistance by the competent authorities of the Member States, in this case in the field of excise duties, in which tobacco smuggling is particularly significant.
The rapporteur regrets, however, that the time is not right to take Community legislation forwards with regard to the harmonisation of indirect taxation, and thus considers cooperation to be a temporary solution. I could not disagree more, because cooperation is an effective method of combating tax fraud and organised crime, not only in relation to excise duties but also to VAT and other indirect taxation. Above all, it is a method that preserves national sovereignty. Harmonisation would result in other economic and tax revenue problems in the Member States. The idea of decentralised cooperation is therefore a good solution.
.– The European Parliament’s position on the initiative regarding migratory fish stocks in the Western and Central Pacific Ocean merits my full agreement.
It gives the green light for the European Union to accede to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean. This convention falls within the objectives of the policy on the conservation and sustainable management of resources, which the EU follows and promotes.
The Central-Western Pacific area accounts for 60% of world tuna resources, which are of special interest to Community tuna vessels and longliners. To enhance the capacity of its fleet and the available resources, the Union has concluded several bilateral agreements with coastal states in the region, thus gaining access to new exclusive economic zones.
By acceding to this convention, the European Union can play an active role in the regional fisheries organisations (RFOs), the most appropriate multilateral instrument for the effective conservation and management of fish stocks and for combating illicit fishing.
I support Parliament in urging the European Union to become a member of all the existing RFOs in which the European industry has a legitimate interest, in order to promote responsible fishing and to protect the interests of the fishing industry.
.– The purpose of this proposal for a Council decision is to approve the accession of the European Community to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean. By establishing a Western and Central Pacific Fisheries Commission (WCPFC), the convention aims at ensuring the long-term conservation and sustainable use of the highly migratory fish stocks in those areas.
The importance of the zone of competence of the WCPFC to the Community fleet speaks for itself. The area covered by this regional fisheries organisation (RFO) accounts for 60% of world tuna resources and five large Community tuna seiners currently operate there, producing an average catch of around 15 000 tonnes per year.
Moreover, the growing importance of RFOs has often been acknowledged by Parliament, ‘as multilateral fisheries management bodies and ideal forums for settling disputes between parties and ensuring responsible management while combating illicit fishing’.
Indeed, I agree with the rapporteur that it is in the interests of the Member States for the European Union also to become a full member of this RFO in order to protect the interests of the Community fishing industry in these areas.
.– The Community programme on the conservation of genetic diversity in agriculture expired at the end of 1999. The Commission is now putting forward a proposal to set up a new Community programme on the conservation, characterisation, collection and utilisation of genetic resources in agriculture. In 2001, Parliament and the Council rejected the previous proposal, which sought the financing of national measures in this area, which was unacceptable and removed the strategic importance of ensuring the maintenance of biodiversity, particularly in view of the Community’s commitments under the various relevant international United Nations conventions.
This is even more difficult to understand in view of the threat to biodiversity posed by a possible raising of the moratorium on genetically modified organisms.
The genetic diversity and variety of food crops in Europe have to be preserved, taking account of local and regional differences. To this end, local measures are needed to support farmers in preserving their traditional varieties and breeds and bringing products derived from them to local and regional markets.
I regret that the financial framework proposed for this programme is too limited, in view of the needs already highlighted by the Member States and Parliament itself.
.– I am aware of the political and economic situation in Guinea-Bissau and therefore understand the urgency in approving this amended protocol as a signal in support of the efforts being made by the Guinea-Bissau authorities to stabilise the country. I also understand the state of the fish stocks off the Guinea-Bissau coast, due to overfishing and the lack of control measures and resources.
I thus believe that the objectives of the amendments agreed in May 2003 to the Protocol currently in force, concerning a reduction in fishing effort and support measures for sustainable fishing, are acceptable.
Without wishing to jeopardise approval for the proposal before us, however, I have strong reservations regarding the fairness of the proposal across our fleets. The fishing opportunities allocated to the Portuguese fleet have been reduced, with its shrimp trawler GRT cut by 65%, well above the overall average cut in GRT.
In addition, one surface longliner permit has been lost, as only four longliners are covered by the agreement. I therefore cannot see what socio-economic impact assessment the Commission carried out for this proposal and what compensation measures it intends to adopt. This is something I shall insist on.
. Normally the Verts/ALE Group would vote against an EC Fisheries Agreement for reasons laid out in the past. However, we have voted for this agreement for the reasons set out below.
My report calls for improvements in the fight against illegal fishing in several ways. If EU Member States fishing in Guinea do not provide reliable and detailed data on what they catch, Parliament wants the Commission to begin legal proceedings against them and even to revoke their right to fish under the agreement.
Fishing rights for EU vessels must be re-evaluated according to the most recent scientific analyses conducted by the regional fisheries organisation of west Africa. The increase in fishing foreseen in the agreement must also be dependent upon unequivocal and independent scientific justification, which must be made available to the Parliament.
.– I want to express my total support for the European Parliament report on the amendments to the fisheries agreement with Guinea-Bissau.
The waters of Guinea-Bissau, which used to be abundant in fish and crustaceans, have suffered from overexploitation of their resources. Furthermore, the country’s political instability has allowed corruption and a lack of control measures to affect fishermen’s livelihoods.
In addition to extending the current agreement until 2006, the amendments especially involve reducing the fishing effort of essentially non-Community fleets, making better use of Community funding, and strengthening control measures.
With these changes, the Guinea-Bissau authorities will finally be able to modernise the fishing industry so as to improve the surveillance and patrolling of the sea and thus put an end to overfishing.
I join the rapporteur in calling for more information for Parliament on how this bilateral agreement is to be managed, so that a general evaluation can be carried out.
Finally, I hope this fisheries agreement will be a modest contribution to improving the economic and political situation in the Republic of Guinea-Bissau. The European Parliament is thus sending out a positive signal in support of the Guinea-Bissau authorities’ efforts to stabilise the country.
.– I have been following social and political developments in Guinea-Bissau with great concern.
I recognise that the acting political authorities have tried to adopt measures to improve governance of the country, in contrast to the obvious breakdown that occurred during the presidency of Kumba Yala.
In this context, and in view of the fact that this is a country with few resources and many needs, the income from fishing is of particular importance and therefore deserves special protection. Aid to Guinea-Bissau is essential so that it can modernise the industry to improve the surveillance and patrolling of the sea and put an end to overfishing.
I share the rapporteur’s understanding of the need for the European Parliament to give out a positive signal in support of the Guinea-Bissau authorities’ efforts to stabilise the situation in the country. Despite recent reports of unrest and disturbances because of the current electoral process, I believe that this African nation will be able to recover its stability with European Union support.
This is my sincere hope.
I voted in favour of the report, of course.
.– In the wake of the strategy for the sustainable development of European aquaculture presented in September 2002 as part of the reform of the common fisheries policy, the Commission has considered it necessary to amend Regulation (EC) No 2792/1999 on the FIFG, which contains specific provisions supporting development of the Community aquaculture sector, in order to clarify the definition of aquaculture, increase Community aid to extensive fish farming, promote techniques reducing environmental impact, fund applied research, and guarantee financial aid for shellfish farmers where harvesting is suspended.
Although at first sight the proposals seem positive, especially with the improvements introduced by the rapporteur’s amendments, I have serious reservations regarding two issues.
First, the boost given to the development of aquaculture not as an activity complementary to the fisheries sector but in place of extractive fishing merits serious reservations. We should not encourage the erosion and cessation of an activity as a matter of course, for the sake of gradually moving from catching fish to fish production, which creates other problems for the environment, food safety and coastal management. Hence the need to invest in research as well.
Secondly, the Commission could have taken the opportunity to carry out a general review of the regulation and increased the maximum amounts of individual aid payments; this is something that Parliament’s amendments attempt to address, even though they do not go far enough.
The injustices committed against our fishermen are compounded by the injustice done to our oyster farmers and shellfish breeders in the Thau Basin and Bacarès Pond in the Aude . They are effectively footing the bill for the massive pollution caused during the summer by the thousands upon thousands of camper vans parked there by tourists from Northern Europe, who daily empty their waste water, infested with phosphates and even pathogenic bacteria, into the ponds of the Languedoc and Catalan regions. For the Mediterranean and for our fishermen, oyster farmers and shellfish breeders, Europe means restriction and pollution without compensation.
.– Parliament has once again been called upon for its opinion on a strategy for the sustainable development of European aquaculture, as part of the ongoing reform of the common fisheries policy.
In theory, the objectives sought by the Commission are commendable: protecting the environment, creating long-term employment (in regions dependent on fishing where there is no alternative), giving consumers an assurance that the products are safe, and promoting research. In practice, however, this subject is of the utmost importance, since it deals with the procedures and conditions for Community aid to the aquaculture sector.
Granting aid to shellfish farmers where harvesting is suspended because of toxic algae enjoys my support. The Commission denies this aid, however, in cases of recurrent contamination, and thus creates unjustifiable discrimination among producers.
I also reject the proposal that the minimum length of time for harvesting to be suspended in order to qualify for aid should be six months, even at times when selling is intensive. This seems too long to me.
Finally, I once again regret the fact that representative professional organisations are excluded from work involved in applied research into the industry.
.– In 2003, the Council approved conclusions on a strategy for the sustainable development of European aquaculture, the main objectives of which are to create employment and to make quality products available within the context of environmentally balanced production, particularly through the redirection of FIFG public aid towards measures in the fields of training, monitoring, research into new species and the promotion of clean aquaculture techniques.
While in general I support the proposal that the Commission has now submitted to Parliament, there are, however, two important proposals that the rapporteur succeeded in including in the report and which helped to confirm the way I would vote. One relates to the reduction of the six-month period (proposed by the Commission) for harvesting to be suspended because of toxic algal contamination before shellfish farmers are awarded compensation. The second is the fact that this review of the regulation has been used to include an amendment, unrelated to aquaculture, for a 20% increase in the maximum amounts of individual aid payments to fishermen, and removal of the requirement for them to have permanently ceased their activity when recovery plans or emergency measures are adopted. Since both were approved, I voted for this report.
.– The strategy for the sustainable development of aquaculture centres on aspects such as protecting the environment; creating long-term employment, particularly in regions dependent on fishing where there is no alternative; giving consumers an assurance that aquaculture products are safe and available while ensuring high animal health and welfare standards; promoting research, in particular by providing for appropriate funding in connection with how aquaculture interacts with the environment and, for instance, with master cultures. To take account of, and implement, the recommendations under the strategy, the Financial Instrument for Fisheries Guidance (FIFG) – that is, Regulation (EC) No 2792/1999 – has had to be amended.
Positive aspects include: the clarification of certain definitions; the proposed increase in Community aid for extensive fish farming compared with a reduction in Community aid for intensive fish farming; the funding of applied research; the promotion of techniques reducing environmental impact; and support for traditional aquaculture activities (such as mollusc farming) in order to maintain the social fabric in regions where there are no other alternatives. Like the rapporteur, I think the Commission proposals are moving in the direction of more research and technological development and greater respect for the environment, within a framework of sustainability.
I therefore voted in favour.
.– I agree with the rapporteur when she states that, although allocating money towards improved control is an essential part of the common fisheries policy, it is but one side of the coin, the other being the active involvement of fishermen in the management of fisheries. Without the support of fishermen, huge allocations of money towards improved monitoring will not put an end to serious infringements of the CFP.
This Commission proposal aims at extending (by two years) and amending the system of Community financial support for establishing control structures (which expired in 2003), until a decision is made on the joint inspection structure, which the Commission expects to be operational in 2006.
This proposal, however, intends to restrict access to funding just to the new Member States and, even then, with a contribution rate of only 35%. Since an increase in the Community contribution for fisheries control heavy equipment is one way to help to strengthen control capacity at sea, we agree with the rapporteur’s Amendments Nos 8 and 12, which aim at extending the measure to all Member States and increasing the contribution rate to 50%. It should not be forgotten that Portugal has the most extensive EEZ (Exclusive Economic Zone) of all European Union countries and has a large number of vessels to monitor.
.– I have already had occasion to express my concerns to this House regarding the ineffectiveness of fisheries controls. Illegal, illicit and undeclared fishing is a daily reality in Portugal. This initiative allows Member States to request a Community contribution to the financing of certain projects that aim at improving fishing controls. It is just one more brick for constructing a sustainable fisheries policy.
In this context, I support the establishment of cross-border exchange of information, as this is a simple, useful way of imposing sanctions across the EU that are effective, proportionate and, most of all, dissuasive. Moreover, the varying levels of sanctions imposed across the EU for the same infringements are also of great concern. The problem is even more serious because there are no indicators for assessing the controls that have been carried out. The EU has, in fact, no information on numbers of inspections, infringements detected, infringement procedures opened, etc. I also agree with the rapporteur that monitoring should be performed not only on board vessels but also on land. Lastly, Community incentives for Member States to acquire fisheries control heavy equipment should be strengthened. At the same time, the initiative to simplify and tighten up the allocation of funding is commendable.
.– The adoption of the regulation on the conservation and sustainable exploitation of fisheries resources broadened the objectives set out in the common fisheries policy and necessarily created new rules for enforcement. These include not only the development and implementation of effective fishing control measures but also occupational training and technical and administrative cooperation among all the sectors and institutions involved. The Commission now intends to extend and amend the existing system for two years, so as to strengthen and standardise monitoring and control resources and methods across the enlarged Union and to prepare for the new Community inspection body to start work. The problem lies in access to Community funding for control activities requiring the acquisition of ‘heavy equipment’, which the Commission did not wish to consider in its proposal, intending instead to restrict access to the available funds just to the new Member States. This is a particularly sensitive matter for Portugal, since it has the most extensive EEZ in the Union and a large number of vessels to monitor. There has to be a chance, therefore, for Portugal not to be excluded from access to this funding, or at least part of this funding. As the report addresses this main requirement, I voted for it.
.– Regulation (EC) No 3069/95 establishes that observers should be placed on board all vessels operating in the Northwest Atlantic, regulated by the regional organisation NAFO. To date, the Commission has been responsible for implementing this regulation on Community fishing vessels operating in these waters and has, quite rightly, borne all the costs involved with the observers.
The aim of this proposal, however, is that, as from 1 January 2004, the Member States should themselves be responsible for the observers and bear all the associated costs, which does not strike us as acceptable in any way. Although the latest revision of the common fisheries policy establishes that inspection is the responsibility of the Member States, we are talking about inspection within their EEZs, which does not invalidate Community financing of inspection measures.
I therefore voted against the report.
.– The fact that I voted to approve these regulations must not be confused with the opinions expressed by the rapporteur. With regard to the circulation of euro coins, it is essential that the public should be protected against any kind of fraud, in this particular case that arising from confusion with similar medals or tokens. Since the euro changeover, there has been a growing number of cases of fraudulent use of fake euro coins in coin-operated machines.
These regulations define the level of similarity to euro coins that should be banned for medals and tokens. This is one more way to combat the counterfeiting of euro coins and notes.
Although we are all in agreement so far, I utterly reject the rapporteur’s subjective opinions on the success of the single currency or Parliament’s ‘full-hearted’ support for the ‘historic project of Economic and Monetary Union and its single currency’. This is not just because practical problems with the introduction of the single currency are beginning to surface as time goes on, such as its inflationary effects and the increase in bank charges and commission. I also reject it because, at the level of economic and monetary policy, a serious assessment is needed of the effects of the euro on economic growth and employment, particularly in the less developed Member States such as Portugal.
.– Two years on from the introduction of the single currency, it is time to assess the state of the euro and to provide solutions to certain problems that have been diagnosed. The aim is, above all, to protect the public from any kind of fraud and to safeguard the currency.
The fact is that there has been a growing number of cases of fraudulent use of fake euro coins in coin-operated machines, and current national and Community law has not proved effective enough to address the problem. As the number of Member States in which the euro circulates is set to increase, it is becoming more urgent and necessary to adopt measures in this respect.
The proposal bans certain levels of similarity in medals and tokens similar to euro coins, and also sets out guidelines for those companies producing such medals or tokens. Industry representatives have been widely consulted and are in favour of the proposed regulatory framework. At the same time, the scope of the regulation is to be extended to those countries which have concluded agreements with the EU on the use of the euro, such as Monaco, San Marino and the Vatican City.
I voted in favour.
I concluded my speech on the Marinho report yesterday evening by observing that the draft resolution, like many before it, seems to ignore the acute problems facing our societies because of abuses of the right to asylum and confines itself to proposals for minor adjustments, accompanying them with almost mantra-like repetition of the need for ‘full, comprehensive application of the 1951 Geneva Convention’ (relating to the status of refugees).
The fact is that this Convention, drafted in the wake of the Second World War in order to deal with cases of political persecution, is no longer a suitable instrument to deal with today’s refugee problems, caused by the mass migration of populations driven by famine, poverty, disease, chronic insecurity and the absence, in their native countries, of governments worthy of the name.
What is therefore needed is a radical reassessment of our legal instruments. This is at odds, however, with what the European Union seeks to achieve by rendering the provisions of the Geneva Convention sacrosanct by virtue of the reference to the Convention in Article 18 of the Charter of Fundamental Rights, which it intends to incorporate into the draft European Constitution.
In my view, this was one more reason to reject the Marinho report, which advocates the constitutional approach.
On the pretext of trying to simplify asylum rules and procedures, Brussels is in the process of creating a whole legal arsenal designed to overwhelm Europe.
This draft contains a whole litany of proposals, each more pro-immigration and subversive than the one before. They want to make it easier to gain legal access to European Union territory for nationals of non-EU countries for the purposes of employment and family reunification, to make it impossible to authorise collective expulsions, to provide for joint management of migratory flows and for distribution of the (immigration) burden within the European Union, and so on. In other words, we are being asked to allow the Commission to impose immigration quotas on each Member State!
We are surely in agreement on one point, namely the need to reform our asylum laws. Throughout Europe, the present asylum system is in the throes of a crisis.
France, Britain, Italy and Germany have been inundated by the mass influx of asylum-seekers fleeing their countries of origin for economic reasons and not because of political persecution, as provided for in the Geneva Convention of 28 July 1951 relating to the Status of Refugees.
The solution does not lie in a broader and more permissive redefinition of the right of asylum; quite the contrary. Let us not offer impossible and dangerous dreams to all these unfortunate people who seek a hypothetical El Dorado.
I wish to clarify a point concerning my support for Mr Marinho’s report regarding more accessible, equitable and managed asylum systems. I voted in favour of the report, which contains many good points about the Union’s future asylum policy. I am, however, concerned about one item in the report and would gladly have voted against that particular item. Item 8 of the report means that Parliament now goes in for an exclusive system, which could, in the worst case, lead to great variations in immigration policy, according to the current labour market situation in the various Member States.
Although current legal immigration policy is inadequate in the Member States, Parliament shows a lack of consideration in drawing up, as a solution, a tighter and more exclusive policy, the basis of which is not humanitarianism and human rights, but the needs – defined by whom, may I ask? – of each Member State in terms of its labour market policy.
I also wish to express my hope that the interpretation of Item 9 of the same report will be that abuse within the family should also be included as grounds for seeking asylum. Just like the grounds at present specifically mentioned in Item 9, abuse within the family also constitutes grounds for seeking asylum, and these must be fully recognised.
.– I congratulate Mrs Maes on the report she has drawn up, to which I give my support. Her work deals with a subject of vital importance: enhancing the safety of third countries’ aircraft using Community airports. I therefore welcome the joint text at third reading, which contains three items that I consider essential, namely:
- the need for inspection procedures to be implemented uniformly across the EU, thus preventing third-country aircraft from being diverted to Community airports with less rigorous controls;
- the importance of public access to information on airlines’ compliance with safety standards;
- European authorities must be able to inspect an aircraft and ground it whenever there is reason to suspect that it does not comply with safety rules.
. In its communication on air safety, published last year, the Commission expressed concern at the link between the number of air accidents and the increase in air traffic.
The Council had already attempted to draw up a directive in this area, but the longstanding conflict over Gibraltar proved to be an obstacle to achieving the desired result. Solving this problem allowed substantial progress to be made in this field. Whilst fully complying with the SAFA (Safety Assessment of Foreign Aircraft) procedure, which involves the systematic monitoring of aircraft likely to present risks in terms of air safety, the Commission consequently adopted an initiative in the field of air safety in an attempt to ensure three fundamental aspects: gathering and disseminating more accurate information in the field; on-site inspections of aircrew and aircraft from third countries in Community airports and adopting appropriate measures to remedy any shortcomings found, which could even result in the aircraft being grounded.
Bearing in mind the tragic events that have occurred in recent years, I believe it is crucial to increase air safety, by means of closer and more effective monitoring of third-country aircraft and so I voted in favour.
. We voted against this report on the funding of the new Regulations for Parliament staff, given that the funding set aside falls in line with the Kinnock reform, which undermines the status of Parliament’s employees.
There is to be an overall reduction in the number of employees with the status of officials and an increase on fixed-term contracts, not to mention the hundreds of workers already in precarious working conditions, such as sub-contractors and workers forced to work part time.
New recruits will be on lower salaries and will have a lower status than has until now been the case. Pensions will undergo similar cuts – Parliament staff will retire later and receive a lower pension.
In this respect, Parliament is falling into line with the decrease in levels of social protection in the workplace throughout Europe. This is ample evidence of the value of the EU’s declarations of intent on jobs and working conditions.
. This report forms part of the process of adapting the workings of the EP to the increase in the number of official languages, as of 1 May, with the entry of ten countries from Eastern Europe and the Mediterranean.
Whilst stating that the issue is to provide service of equivalent quality to all its Members by using its existing human and budgetary resources to the best advantage, it actually reduces current rights, even though the rapporteur tries to compensate for this to some extent.
As we have already pointed out, confirming and effectively implementing the principle of establishing all the languages of the EU countries as official and working languages is all the more important because we are now seeing a trend in which some languages – those of the most populous countries, such as the United Kingdom, France, Germany, Spain, Italy – demonstrate a real and ever-growing preponderance, to the detriment of the languages of the other countries that make up the European Union. This situation must be countered, by means of ongoing action.
. This report proposes that the EP’s Rules of Procedure should be amended to take account of the arrangements for multilingualism currently in force in order to address the difficulties that are expected to arise as a consequence of enlargement, in terms of recruiting a sufficient number of interpreters for certain languages. The solutions proposed are to be welcomed and confirm the obligation for multilingualism established by the Treaties, although it is stipulated that this obligation can only be ‘relaxed’ with the explicit or implicit support of the Members concerned (with regard to some committee or delegation meetings): Article 117(3)(a): ‘At committee and delegation meetings away from the usual places of work interpretation shall be provided from and into the languages of those members who have confirmed that they will attend the meeting. By way of exception, these arrangements may be made more flexible by agreement with the members of the committee or delegation’.
It is only because of its provisional nature – it will expire in December 2006 – that we can accept the insertion of a provision setting out that: ‘Exceptionally, in applying Rule 117, account shall be taken, with regard to the official languages of the countries which will accede to the European Union on 1 May 2004, as of that date and until 31 December 2006, of the availability in real terms and sufficient numbers of the requisite interpreters and translators’. For these reasons, I have voted in favour.
. In order to be able to address the difficulties that are expected to arise as a consequence of enlargement, in the field of recruiting a sufficient number of interpreters for certain languages, this report proposes a transitional amendment of the Rules of Procedure as regards the multilingual arrangements in force in the European Parliament. The obligation for multilingualism established by the Treaties is confirmed and it is recommended that this obligation could be ‘relaxed’; with the explicit support of the Members concerned and with transitional arrangements for the new Member States while there is a shortage of interpreters.
This is an extremely delicate matter and no transitional law is really required – a different interpretation would suffice. Any derogation to the multilingual approach, even if transitional, represents a risk for the future.
I voted in favour of the amendment tabled by the Group of the Greens/European Free Alliance, which definitively limits the transitional nature of the arrangements and I voted against the report in the final overall vote.
Despite promising attempts, current fisheries policy still involves the EU buying the right to abuse the natural resources of the poor. It is a modern form of colonialism. A real reform of fisheries policy and a complete change in view of our relationship with poor countries are necessary. We have therefore chosen to vote against the above report.
, .  I share the criticism made repeatedly by the Portuguese Government on the unevenness and inequality created by this fisheries agreement on the agreements concluded with the ‘countries of the South’. The criticism centres, more specifically, on the disparity between the real fishing opportunities and the level of financial compensation, on the fact that fitting out a vessel is not included in the costs inherent in the workings of the agreement and on the fact that unused quotas cannot be transferred between Member States. I therefore welcome the results that have been achieved and the commitment given by the Council to ensure that the relationship between the EU and Greenland, after 2006, based on a broader partnership for sustainable development, includes a specific fisheries agreement, negotiated in accordance with the general rules and the principles that underpin these agreements. I voted in favour of the report, since the fundamental political issue concerns the transfer of unused fishing opportunities between Member States, in order to streamline their use and since the report proposes that the Commission can do this by adopting the necessary measures to ensure that the Community fleet makes the planned catches without jeopardising the principle of relative stability between Member States.
. Now that analytical data has been compiled on the fisheries agreements between the European Community and Greenland, it is proposed to amend the Protocol on the fishing conditions that have been provided for.
An amendment of this nature is fully justified by the poor take-up of the fishing opportunities allocated to the Union, and this holds all the more true because the financial compensation that is paid does not vary according to the take-up rate. To this end, it is proposed, specifically, that the following measures, with which I agree, should be adopted: setting fishing quotas in line with the real situation, including new species likely to be caught, stepping up research in the field of fisheries and the possibility of increasing Community fleet fishing opportunities to 50% for new species, if fisheries resources allow.
I welcome in particular the rapporteur’s suggestion that a solution must be found to the problem of transferring unused quotas between Member States, which would compensate Portugal in particular.
I voted in favour.
. Τhe horrifying events in Madrid gave the European Council an excuse to speed up the application of anti-democratic measures already legislated and to move even closer to the USA and ΝΑΤΟ. Apart from strengthening mechanisms for prosecuting, putting on electronic file and controlling (in other words, hunting) the persecuted seeking refuge on our continent, controls will be carried out on charities, to make sure they are not financing terrorists and, of course, on extreme religious and political persuasions. The real causes of terrorism remained outside the interests of the Council, for obvious reasons.
In the economic sector, having confirmed that capitalist restructuring is not going all that well, they again call on the workers to sacrifice themselves for the sake of the profits of the monopolies. The systems of social protection will have to be ‘modernised’, the elderly will have to work, everyone will have to be at the mercy of employers on minimum terms, in insecure, part-time jobs. Every country will be controlled and recommendations will be made to any which do not comply. Thus we shall acquire ‘more and better jobs’!
Knowing that their conclusions will cause a new wave of grass-roots fights, they call on the Member States to ‘build Reform Partnerships involving the social partners’. Even if a few bought-out leaders assist, we are certain that grass-roots resistance will strengthen. The peoples have the power to ruin their plans.
. Parliament has just welcomed the last European Council’s commitment to reaching an agreement by 17 June on the draft European constitution, giving ‘practical expression to what is a fresh start for our continent’.
It would indeed be a fresh start, as it would represent a decisive leap towards a super-state, and a move further away from the plurality of sovereign states that has always characterised Europe.
More precisely, the compromise plans that are circulating at the moment, aimed at reaching a final agreement, suggest that the principle of ‘double majority’ in decision-making at the Council will probably be accepted, which means that a criterion will be introduced that weights the votes of each country according to the size of its population. We would thus be moving towards calculating an overall majority without taking account of national borders, as though there were one single unified people in the EU.
Such a step, which is already to be found in the Thucydides quotation at the top of the draft constitution, negates the pluralism of Europe’s nations. It is at the root of people’s feelings of alienation; people do not feel part of the current institutions. It is essentially for this reason that I am opposed to the draft Constitution.
. I voted in favour of the motion for a Joint Resolution on the outcome of the European Council of 25-26 March 2004, despite having many doubts as regards the recommendations on the Middle East.
I did not, therefore, support the general opinion of my group, in particular on items 41 and 43 of the motion.
In the separate vote, I expressed my disagreement on these points when I had the opportunity to do so.
. Two months away from the elections to the European Parliament, there is perhaps no better proof of the collusion between the Portuguese right wing (in the form of the Social Democratic Party) and social democracy, (in the form of the Socialist Party), than this litany of agreements:
- from the blessing given to the so-called ‘European constitution’ which would further subvert Portugal’s sovereignty and independence,
- to what is termed the ‘fight against terrorism’ – which involves stepping up security measures and their use to remove powers from States or to militarise international relations;
- from the ‘Lisbon Strategy’ – with its umpteenth reaffirmation of the Stability Pact, and of liberalisation (labour, health, pensions), now with the added ‘novelty’ of mechanisms that are binding on States,
- to the Middle East – accepting the ‘status quo’ in Iraq and giving it legitimacy through the role of the UN or unjustly holding the Palestinians jointly responsible for the situation in Palestine.
As to the Intergovernmental Conference, it appears that, in this framework, Spain and Poland will (re)join the group of those ‘in charge’. In practice, the major powers are gradually imposing their control, with the other governments playing a subservient role. Examples of this are the recent replacement of one Spaniard by another on the Executive Committee of the ECB or the imposition of a Frenchman as the ‘European’ candidate for the presidency of the IMF.
. At the Brussels European Council of 25 and 26 March, in the wake of the terrorist attacks in Madrid, we might have expected fresh democratic and social impetus on the part of the Heads of State or Government, but no such thing was forthcoming. Much to the contrary, the Fifteen put the neo-liberal and militaristic draft European Constitution back on the agenda. They opted to pursue the Lisbon Strategy, a veritable war machine that makes jobs less secure and privatises public services. Finally, in a touching show of unity, the Fifteen re-launched the war on terror and undermined our civil liberties by calling our bluff with the State lies told by Bush, Blair and Aznar.
At the European Council, we might have expected to hear the whole truth about the illegal and illegitimate war in Iraq. The European Union could have demanded the withdrawal of all occupying forces and the transfer of sovereignty back to the Iraqi people. It could, similarly, have called for the construction of the wall between Israel and Palestine to be halted and for the settlements to be dismantled.
We might have also expected a new social and democratic Europe to be put in place, as a challenge to the hegemony of the markets and of eurocracy. This new joint resolution, however, drawn up by the conservatives, the socialists and the liberals, concerning the outcomes of the European Council, serves only to back up the duplicity and hypocrisy of European integration. We voted against it.
. I wish first of all to offer my congratulations to the Irish Presidency on the way in which it has managed the issue of adopting the Convention’s Draft Constitution. As usually happens, it took the presidency of a small State to demonstrate the necessary intelligence and pro-European approach to attempt to solve such a significant problem. I say this despite the fact that, as a Member for a Stateless nation, Galicia, I must disagree with the constitutional text where this still fails to recognise Stateless nations, which are a fundamental part of Europe’s political, historical and cultural diversity.
Having said this, I wish to focus on the section of the motion on the outcome of the Brussels European Council last week that deals with the terrorist attacks in Madrid. As I said in the amendment that I tabled through my group, I wish to express my admiration admiration I know we all share at the exemplary behaviour of the people of Madrid and of Spanish society as a whole following the terrorist attack that took place on 11 March. I must highlight the remarkable public-spirited and humanitarian way in which the citizens acted, the efficiency of the rescue services and the assistance given by all the institutions to the victims and their families and I would underline the fact that no xenophobic attitudes or attitudes rejecting any particular religion or country have been expressed.
The Swedish Christian Democrats want a solution to be found for the planned European Constitution that takes account of the following considerations, among others:
1) that the EU not be given the right to tax our incomes and pensions;
2) that the rotating Presidency of the Council continue and that a newly established, centralised office such as that of EU President not be created;
3) that Europe’s biblical and Judaeo-Christian heritage be recognised in the Preamble as an historical fact concerning our spiritual heritage, in the same way as humanism is specified as the only named philosophical current;
4) that Article 51 remain, stating that the EU must conduct a regular dialogue with churches and other religious communities and associations;
5) that each Member State be entitled to a Commissioner with full voting rights;
6) that, in the future too, defence issues be dealt with on the basis of the principle of unanimity;
7) that the ambiguous clauses concerning the passerelle and transitional mechanisms be removed; these, it is proposed, should give Heads of State or Government in the Council the right unanimously to extend the EU’s legislative powers at the national parliaments’ expense and to abandon the right of veto/principle of unanimity in favour of majority decision-making – and this without each country’s parliament being required to give its approval.
.  Mr van den Bos (ELDR, D'66) has declared that he has voted against joint resolution Nos B5-0165/2004 B5-0182/2004 B5-0183/2004, in which the Council is once again urged to reconsider the association agreement with Israel. Now that Prime Minister Sharon himself calls for withdrawal from the occupied territories and dismantling of settlements, the EU must support fresh policy in this direction. A boycott of Israel would further restrict the already minor impact of Europe on that country and seriously hamper communication. Additionally, Mr Van den Bos considers the text under No 40 unbalanced, because it does not condemn the terrorist attack on Ashdod, while the assassination of the Hamas leader been condemned.
. The arguments underpinning the proposal to reject this regulation, as expressed in the report, are extremely important, because they could apply in other cases, such as Portugal, which has the largest EEZ (Exclusive Economic Zone) of any country in the Community.
The first argument concerns respect for the specific characteristics of the Mediterranean in all its aspects: the characteristics of its fleet, of its socio-economic fabric and of the types of fishing. The second argument hinges on the need to involve fishermen in the decision-making process, making use of their experience and heeding their concerns. Lastly, dialogue and cooperation must be enhanced with neighbouring third countries in order to involve them in the commitment to ensure sustainable fishing. The proposal for a regulation does not guarantee these conditions which, bearing in mind the international dimension of the Mediterranean, are sound guiding principles for the common fisheries policy.
Lastly, there is the link between these conditions and the need for a serious evaluation of the current state of fisheries resources and of the appropriate measures to ensure the conservation of these resources, an area in which issues of liberalising access and the underlying contradictions are to a large extent echoed in the situation in Portugal.
. For 20 years now the Commission’s political strategy in the area of fisheries and with regard to our fishermen has been clear; place limits on our boats, on our nets and on our catch.
The justification appears to make sense; fishery resources, such as cod, are dwindling, so in order for stocks to be saved and for a sustainable recovery to take place, our fishermen have to reduce their fishing effort immediately. This has given rise to the measures that we have seen, which place restrictions on net size, on driftnets, on boat power, on building new boats and on total allowable catches (TAC), all of which forms part of the Multi-Annual Guidance Programme (MAGP).
Unfortunately, while our fishermen are hamstrung and their vessels in a state of disrepair, factory ships from Japan, Russia and elsewhere are plundering the fishery resource in French waters. In the waters off Sète and the coast of Languedoc-Roussillon, vessels smaller than 12 metres have been refused permission to modernise, on the grounds that this would breach the kWh limit, thereby jeopardising their safety.
Meanwhile, France is buying more than EUR 2 billion worth of fish and seafood that Brussels bans us from fishing.
. As happens with other common policies, in other areas, with other Member States of the European Union, with the common fisheries policy and, in the particular case of fishing in the Mediterranean, the European Commission continues to fail to pay due attention to the specific characteristics of individual cases. As regards the specific case of the Mediterranean, the major socio-economic role it plays in many areas and its strategic importance have not been enough, despite the strong calls made by the European Parliament, to ensure that its specific characteristics are respected and that there is an attempt to adopt flexible measures. The European Commission’s proposal for a regulation, which is examined in the report now before us, upholds a management approach that is totally at odds with the real situation in the Mediterranean and, furthermore, fails to include any flanking measures that would be capable of offsetting the disastrous socio-economic impact which it would have. The rapporteur, therefore, rightly proposes both rejecting the proposal for a regulation and asking the European Commission to submit at the earliest opportunity a new proposal that takes due account of all suggestions and proposals that may emerge from thorough and in-depth consultations with all interested parties. Because I fully agree with the rapporteur’s ideas, I voted in favour of the report.
. The rapporteur takes the view that, unlike what was set out in the Green Paper on Reform of the common fisheries policy, this proposal fails to give due consideration to the specific characteristics of the Mediterranean Sea. The proposal falls in line with an approach similar to that adopted in the measures that have been implemented to date; measures that have proven to be inadequate and which, given the failure of this management policy, have highlighted the need for a change of direction, as stated in the Green Paper on the CFP.
Furthermore, and by way of a warning about the importance of involving fishermen to ensure that the rules are observed, the rapporteur suggests that their experience and the problems facing them have been ignored and that, in the type of legal framework that is proposed, this would push them to the outer fringes of the law. No attention is given to the countless examples of good practice in recent years, by both fishermen and shipowners which, given the lack of any meaningful contact between the interested parties, does nothing to augur the success of the management policy suggested by the Commission.
I agree with the rapporteur and voted against the proposal for a regulation and supported referring the matter back to the Parliamentary committee.
. The report confirms a fundamental principle that we have always argued for – the good governance of the common fisheries policy - which ‘requires proper involvement of all the fishing industry’s professionals in the decision-making process for framing and managing the policy’. Furthermore, ‘that involvement should occur as near as possible to the start of the process’. We have, therefore, always argued for the need to decentralise the CFP.
For this reason, the Commission proposal makes a significant contribution by proposing the creation of regional advisory councils. We broadly agree with this report, which improves on the Commission’s original proposal. It highlights the importance of involving all actors in the sector, particularly share fishermen and small-scale fishermen, through their unions, and coastal fishermen operating in 12-mile territorial waters. Creating subcommittees is another interesting proposal, because it seeks to ensure closer cooperation in every area. Furthermore, the report proposes that the funding of the spending and workings of these Councils should be more effectively guaranteed.
Nevertheless, we have reservations about the potential transformation of these regional (and, therefore, supranational) councils into councils with real management powers, which would undermine Member State sovereignty.
. The reform of the CFP contained a proposal to set up RACs, and British Conservative MEPs today voted to support that proposal. We nevertheless believe that the EC has already relegated these bodies to the sidelines in respect of fisheries management by starving them of adequate funding and insisting that their role be purely 'advisory'. We fear that meaningful stakeholder involvement will therefore be restricted to the role of mere 'talking shops', with Brussels continuing to take all the management decisions. This is not good enough, and cannot resolve the problems which have resulted in the failure of the CFP. Thus, although we regard the creation of RACs as a tiny step in the right direction, we remain resolute in our view that UK withdrawal from the CFP, returning management to local and national control, remains the only real way to safeguard the future of the UK fisheries sector and fish stocks.
. I have on various occasions repeated the view in this House that fishermen and shipowners should play a more significant role in reforming the common fisheries policy, especially when it comes to drawing up plans for recovering species through bans and restrictions on fishing efforts.
I believe it is quite unrealistic to seek to impose effective measures to conserve resources without consulting the main players involved because they are precisely the people who are most affected, on a daily basis, by decisions and policies on fisheries management.
This is precisely the aim of this initiative to create Regional Advisory Councils (RACs), but although there is consensus on setting them up, there are disagreements over their composition and funding. It is my view that, without an appropriate budget, this measure will be meaningless and, without the majority representation of the fisheries industry in the RACs, the rights of the main players will suffer.
Only at the end of a transitional period will the composition and workings of the RACs have to be reassessed. Should the experiment prove these bodies to be effective, they must then be given a significant role in managing fisheries resources.
Lastly, I disagree with the geographical division of RACs proposed by the Commission, which divides up the entire EU territory into only five zones. Portuguese waters, both continental and around the islands, are thus included in the ‘South Western Waters’ zone.
. The aim of creating the Regional Advisory Councils (RAC) under the common fisheries policy is to increase the involvement of fishermen and their organisations in the decision-making processes of the CFP for the first time. I welcome the excellent work of the rapporteur, who has given voice to the fishermen’s legitimate expectations that these Councils will be set up. These Councils would, in particular, provide an ideal forum in which fishermen and scientists could overcome their traditional differences over the state of fisheries resources.
The sustainable management of fisheries resources, the social interests of the sector and the economic survival of all coastal communities will depend, to a large extent, on the involvement of representatives of the fisheries sector in developing the CFP. We must, therefore, also ensure that these RACs are governed by transparent regulations and are quite independent, perhaps, as the rapporteur suggests, as ‘legally incorporated non-commercial bodies’ registered in a Member State. For this reason too, the European Commission must increase the funding it wishes to provide, which the parliamentary committee and the rapporteur consider to be derisory, in order to ensure that the RACs are truly viable. These Councils respond to an objective need of the European Union in terms of the value that their will bring to the CFP and to the work of the European Commission, and in terms of preventing problems arising in the future.
Here it is at last – the long-awaited proposal for a decision establishing Regional Advisory Councils (RACs), which is a response to the framework regulation that provides for new ways of participating in the common fisheries policyWhile it is certainly a response, it also raises further questions.
The rapporteur rightly points out that without adequate and continued funding this initiative will quickly become an empty shell, which will have helped the Commission to ease its conscience for the minimum outlay.
My contribution to the report consists of requesting the creation of intermediate structures corresponding to coherent and homogenous geographical sub-units, whose role will be to propose technical recommendations to the RACs at the outset of the decision-making process. The social and economic dimension of the CFP will finally be taken into account, provided, again, that adequate funding is made available.
The effectiveness of the RACs will depend entirely on the extent to which the fishery sector participates, which it will do in a genuine and effective way only if the RACs are guaranteed a certain level of Community funding and of involvement. The RACs can then take on a genuinely hands-on managerial role in addressing the economic, social and environmental issues directly affected by the CFP.
. Here it is at last – the long-awaited proposal for a decision establishing Regional Advisory Councils (RACs), which is a response to the framework regulation that provides for new ways of participating in the common fisheries policyWhile it is certainly a response, it also raises further questions. The rapporteur rightly points out that without adequate and continued funding this initiative will quickly become an empty shell, which will have helped the Commission to ease its conscience for the minimum outlay.
My contribution to the report consists of requesting the creation of intermediate structures corresponding to coherent and homogenous geographical sub-units, whose role will be to propose technical recommendations to the RACs at the outset of the decision-making process. The social and economic dimension of the CFP will finally be taken into account, provided, again, that adequate funding is made available.
The effectiveness of the RACs will depend entirely on the extent to which the fishery sector participates, which it will do in a genuine and effective way only if the RACs are guaranteed a certain level of Community funding and of involvement. The RACs can then take on a genuinely hands-on managerial role in addressing the economic, social and environmental issues directly affected by the CFP.
.  Five years ago, the power of the Serb state over Kosovo, which is mainly populated by Albanians, was broken. The predominant memory that the people of Kosovo have of the Serbs is that of soldiers, police, tax collectors, prison wardens, unfriendly officials and unwanted rulers. They do not regard the remaining 5% of Serbs as people who will adopt the Albanian language or adapt in other ways.
In fact, this minority is suspected of wanting its old privileged position back. Its position is similar to that of the Turks in Greece and Bulgaria, the Hungarians in Slovakia and Romania and the Russians in the Baltic states, except that the memories in Kosovo are more recent and more bitter. The area which was designated the bilingual autonomous province of Kosovo-Metohia within Serbia after the Second World War, has, in practice, fallen apart into a Serb north – a few scattered Serbian villages under military surveillance – and an otherwise purely Albanian country. The few contacts between Serbs and Albanians result in violent conflict.
It should now be about the equality of people and good neighbourly relations. I expect that the Albanians intolerant attitude towards the Serbs, Turks and Roma – which is deplorable – will pass away as soon as they are certain that they can take over the running of the country and will never again be dominated by others.
We Swedish Social Democrats take the following views:
Item 28
We do not consider this to be the right forum for calling upon the Member States to change their legislation regarding euthanasia. This is an issue for each country to settle itself.
Item 147
We consider that the Member States must themselves decide whether or not they need to make use of transitional rules. Many Member States have chosen to introduce transitional rules in order to gain time to prepare a smooth transition to full freedom of movement. We think it important that the transitional rules apply for as short a time as possible.
.  I voted against the Boumediene-Thiery report on fundamental human rights in the EU, which, I was delighted to see, was narrowly rejected (177 in favour, 184 against).
What this report in fact does is to record our sins, at length, and right across the board. It claims that we do not respect human dignity (Chapter I), that we deny people their freedom (II), that we practise discrimination (III), that we neglect solidarity (IV), that we hinder citizens’ rights (V) and that we do not allow access to a fair trial (VI). The thread running though all of these chapters was the situation of immigrants, since, if this text is to be believed, we are not sufficiently open to immigrants and asylum seekers, we do not place sufficient numbers of immigrants on the electoral register and we should give legal immigrants the right to vote.
Not surprisingly, this report contains a ringing endorsement of the draft European Constitution, the effect of which would be, however, to remove the definition of fundamental human rights from the competence of each nation, and to shift it instead to European level, where no one is in control of anything any more. This is an obvious sleight of hand.
The report was rejected, but sadly the Constitution lives on.
. The report paints a relatively accurate picture of the ΕU, far from its made-up profile as a model of respect for human rights, as it often appears from its propagandists.
It contains numerous critical references to the situation as regards fundamental rights in the ΕU, treatment of prisoners, slavery and forced labour, protection of personal data, freedom of expression and information, rights of asylum, racism and xenophobia, discrimination based on sex, disability, worker' rights, rights of third country nationals and fair access to justice.
Nonetheless, this self-criticism is undermined, in that it takes as its criterion compliance with the EU Charter of Fundamental Rights, which still lags behind the provisions of numerous constitutions, including the Greek constitution.
Our basic objection, however, concerns how fundamental rights, such as the right to work, free health care, education, welfare and so on are addressed. At a time when big business is attacking workers' rights on all fronts, to consider that the problem can be addressed not by fighting but with new EU directives and measures or by applying existing ones is, at best, self-delusion. As far as women's rights are concerned, the report ignores the fact that there cannot be equality in social and family life unless the capitalist core is removed from EU policy.
That is why we MEPs of the Communist Party of Greece abstained from the vote.
Fundamental rights within the EU seem even more important now that we shall be reuniting Eastern and Western Europe in just a few weeks’ time. A common basis of values for the new, enlarged EU is now even more necessary. We want to create a Union, the foundation for which is humanitarianism, tolerance, human dignity and the equal value of human beings.
We have chosen to abstain in the vote on partnership and rights for heterosexual and homosexual couples when it comes to adoption within the EU. The Liberal Party has always pushed for everyone, regardless of sexual orientation or marital status, to be able to apply for adoption. All adoption decisions should be made on the basis of what is best for the child. We are not, therefore, against the possibility of either heterosexual or homosexual couples being tested for adoption. We are, however, doubtful that this is something that should be decided on at EU level.
We are also of the opinion that the issue of euthanasia is something that each individual Member State should be allowed to resolve on its own. We have, however, adopted a position whereby the EU should push for women to have access to safe and legal abortions, essential contraceptives and economically accessible services within reproductive and sexual health and sex education.
. We are all forever deploring the fact that Parliament suffers from an obvious lack of reputation and credibility. As if it were not bad enough that there is no such thing as a ‘European people’ and that it is impossible to transpose the Member States’ current parliamentary practice to the European level, the federalist majority insists on burdening us continually with fulminating reports, which – as I have said many times before – do untold damage to the image of this House.
This is true of the annual reports in the EU on human rights, and the report before us this year is no exception.
Member States’ police forces are portrayed as ‘militias’ made up of potential torturers; governments are suspected of controlling and manipulating information; there is condemnation of policies aimed at strengthening control of illegal immigration and the inexorable rise of racism and xenophobia. The picture painted by this report is simply astonishing, not to say ridiculous.
Add in the fact that the report argues in favour of homosexuality and euthanasia, and it is hardly surprising that reports of this nature do such damage to our standing in the eyes of the citizens.
. These reports have, unfortunately, become a ritual in the service of a radical and sectarian ideological agenda. They no longer serve the important idea of protecting and valuing human rights in the European Union, to really benefit the citizens.
This year’s report did not break with this trend.
It frequently slipped into a maximalist approach. It made unfair, frivolous and unfounded assessments of Member States, and this is true of its references to Portugal, all of which were incorrect. Having based its approach on the Charter of Fundamental Rights, it promptly rode roughshod over this document and distanced itself completely from the charter by proclaiming a ‘right to abortion’ – when no such thing exists (whilst rejecting an amendment that I proposed, in discussions in the parliamentary committee, to protect human life) and by obsessively promoting the homosexual agenda, which contravenes the exclusive competence of the Member States in the field of family law.
Lastly, it lacked the vigour required for dealing with real threats. On the one hand, it completely ignored the fact, lost in the torrent of paragraphs couched in emotive terms, that terrorism is the main threat to human rights today. On the other, the report failed clearly to condemn the French legislation on religious symbols, which is the most disturbing recent sign of discrimination and threatens religious freedom.
I therefore voted against and welcome the fact that it has been rejected in plenary. I hope that lessons will be learnt for the future.
I have today, together with a majority, voted down this report (184 against, 177 in favour and 13 abstentions). We European Christian Democrats in the Group of the European People’s Party (Christian Democrats) and European Democrats have done this on a huge scale because, in our opinion, the report should have concentrated on evaluating how the Member States have respected human rights, taking the EU’s Charter on Fundamental Rights as a starting point.
This was unfortunately not the case. The report is sweeping and poorly formulated, at the same time as diluting and devaluing the concept of human rights. Here is an example: in one and the same item there are references to torture on the one hand, which of course must be condemned outright, and demands for the introduction of euthanasia on the other, which is neither an EU issue nor a human rights issue.
The report covers a series of subjects that fall outside the area of competence of the EU and are not covered by the Charter, for example, changing national legislation on marriage between men and women, together with the very concept of the family, or including the extinguishing of life in the form of terminations/abortions under the concept of human rights. This is something to which, of course, Europe’s Christian Democrats say no.
Today, the European Parliament voted on a report regarding the state of human rights in Europe. The report should have concentrated on evaluating how the Member States have respected human rights, taking the EU’s Charter on Fundamental Rights as a starting point.
This was unfortunately not the case. The report is sweeping and poorly formulated, which is exemplified by the fact that, in one and the same item, there are references to torture on the one hand, which of course must be condemned outright, and euthanasia on the other, which is not an EU issue and does not count as a human right, either. The report covers a series of issues that fall outside the area of competence of the EU and are not covered by the Charter.
The report does, however, cover several important issues such as trafficking in human beings, women’s rights, asylum policy and the rule of law, to which I would like to lend my support. The whole assessment of the report will, however, be such that I have chosen to abstain in the final vote.
. The conditions for Croatia’s accession to the EU – and not to Europe, as the resolution states – raise similar problems to the accession of other countries, albeit with some peculiar characteristics. As elsewhere, we claim to be applying the Copenhagen criteria, based on the assumption that a viable market economy is being created, whilst in reality the states’ erosion of social protection and their underfunding of social programmes have led to poverty, unemployment and external debt. The report, and I quote, draws ‘attention to the need to ensure transparency and speed up the privatisation process’. These forced privatisations, however, have, as everywhere, lacked transparency and their slowness reflects substantial difficulties and legitimacy problems that have never been analysed. Croatia’s accession, is, moreover, supposed to encourage the Western Balkans, who were promised future integration by the Thessaloniki Council last June. This is breathtaking hypocrisy, given the disastrous state of international policy in Bosnia-Herzegovina and Kosovo, as evidenced by the recent violence in Kosovo, in the presence of some 20 000 NATO troops.
Although we are in favour of European integration that is open to all countries, current debate on enlargement analyses areas that we would prefer to avoid. We therefore voted against this resolution.
, .  By submitting a request, on 21 February 2003, to join the European Union, this country that was part of the former Yugoslavia became the first country from the Western Balkans to choose to align its destiny with that of the European Union, reinforcing the idea that the European project is still a mobilising factor, even beyond the round of enlargement that will take place on 1 May. Given the political and post-war situation in the region, I fully share the rapporteur’s opinion that Croatia can become the driving force for progress in the Western Balkans. With its economic strength and the progress it has made on establishing democracy, Croatia’s success can certainly serve as a model and an incentive for the other countries that make up the Western Balkans, in view of their own eventual accession to the EU. This would, therefore, be the most desirable scenario for ensuring stability and prosperity in the region. If Croatia wishes to have the opportunity to join the Union reasonably quickly, it must nevertheless first solve certain problems relating to the definition of its land and sea borders, which concern Slovenia and Italy. The European Union cannot allow such problems within its borders. The rapporteur refers to these problems and calls for a rapid solution to be found. I voted in favour of this report.
. Croatia submitted its request for accession to the European Union on 21 February 2003 and was the first country from the Western Balkans to opt firmly for the project of European integration.
In recent years Croatia has embarked on economic and political reforms aimed at democratising the country and modernising its economy. Croatia has also made substantial progress in bringing its legislation into line with that of the European Union in several areas, in accordance with the guidelines laid down for the association and stabilisation process.
A great deal remains to be done, in particular on the return of refugees, on Croatia’s cooperation with the International Criminal Court for the former Yugoslavia and on the extension of Croatia’s jurisdiction over the Adriatic – considerable perseverance will be needed to ensure that Croatia has the necessary means to ensure that the rule of law and democracy are consolidated.
I feel, however, that despite these limitations, the example of Croatia could serve as a model for the entire Balkan region and I therefore voted in favour.
– The June Movement has today chosen to vote in favour of Turkey being treated like other candidate countries and having to fulfil the Copenhagen criteria, particularly where human rights are concerned.
The June Movement firmly believes that Turkey's possible membership cannot in any way be linked to a need for an EU Constitution or a common security and defence policy.
The June Movement is fundamentally opposed to an EU Constitution and a common security and defence policy.
.– The Oostlander report assessing ‘Turkey’s progress towards accession’ is compelled to make negative assessments of each area, yet falls short of reaching a negative overall conclusion. If we do not wish to redirect Turkey towards privileged partner status, as I proposed in my intervention during the debate, then what is the solution?
The Oostlander report tentatively moves in an unexpected direction, namely the internal reform of the policies and institutions of the EU itself (see item G and paragraph 36). This idea is worthy of consideration, particularly as it ties in with a suggestion we ourselves have made in the past, that a variable-geometry Europe would more readily welcome Turkey as a partner, as it would establish free relations between sovereign countries, and would avoid the explosive situation of being subject to a supranational decision-making system in which Turkey would carry very considerable weight.
Unfortunately, the Oostlander report, having made several steps in this direction, then takes a wrong turn, by proposing, as a solution to all problems, the strengthening of the supranational system by the adoption of the draft Constitution currently on the table. The federalists are going round in circles.
. We voted against Amendment No 7, the author of which – with his outdated and chauvinistic ideas – would like to slam the EU’s door shut to Turkey.
The fact that he hides his stance behind a proposal for a referendum – in which every EU citizen would be asked to voice their opinion on the matter – does not justify that stance. Does he propose referendums on questions that really matter to the public, such as the redirection of State arms budgets to schools, hospitals and public transport in the EU?
We are not, of course, opposed to Turkey’s accession to the EU. We are, however, opposed to all those who cite religious or ideological reasons for refusing to lower a border on a continent that is already all too divided.
Nevertheless, we do not accept the reasons why the European ruling classes would like Turkey to be integrated into the framework of the EU, nor do we accept the clean bill of health given to the Turkish Government, especially when basic rights and freedoms are being trampled under foot in Turkey, such as the Kurdish people’s right to enjoy such rights and freedoms, and when political prisoners are still detained. We also do not understand why backing should be given to the conditions imposed by the European institutions on Turkey, for which the leaders of the country will undoubtedly make the working classes foot the bill.
We have therefore abstained from voting on this report.
. The report contains some aspects that I believe to be fair and others with which I disagree, particularly those underlying its main thesis.
The rapporteur is right to condemn the Turkish authorities’ failure to respect trade union freedom and to criticise the progress of the trial of Leyla Zana and other Turkish MPs of Kurdish origin. We must call for prisoners of conscience to be released and condemn political persecution and the ban on the activity of some political parties. We must condemn the ongoing torture, mistreatment and persecution faced by human rights’ activists and organisations. We must reaffirm the cultural rights of the Kurdish people and a ‘just, viable and functional settlement of the Cyprus problem’, in line with the UN resolutions.
In order to be consistent, however, and to demonstrate solidarity with the Turkish people, I must criticise some aspects of the report, such as accepting ‘the primacy of EU law over national law’, the need to approve the so-called ‘European Constitution’, using Turkey as a Nato ally, to ‘significantly’ increase the EU’s influence in the region, and even the view that Turkey should ‘put up or shut up’ in negotiations, without the EU making any concessions on imposing its neolioberal economic policies. An example of this is the opinion of Parliament’s Committee on Industry, External Trade, Research and Energy.
. I believe that, whilst it has work to do to comply with the Copenhagen criteria, Turkey belongs in Europe. It has helped to mould Europe’s culture and history. I have therefore dissociated myself from all amendments that do not target genuine improvement in the democratic process in Turkey, but that endeavour instead to put up fresh barriers and to set traps in order to prevent any decision in favour.
. I voted against the resolution.
By integrating the whole of Turkey, Europe would be changing not only its geographical dimensions but also its very nature. Turkey has no claims – be they geographical, historical or cultural – to be part of the EU’s political project.
We must, however, connect Turkey with Europe. I say ‘no’ to accession, but ‘yes’ to close and privileged cooperation, and to a strong partnership agreement.
Turkey must, furthermore, confront its past. I also voted in favour of the amendment calling on the Turkish authorities to make a public acknowledgement of the genocide against the Armenians.
I also hope that Parliament’s assent will be sought before negotiations are opened, and not once they have been completed.
. What breathtaking hypocrisy on Parliament’s part to discuss Turkey’s accession today, as though somehow this were not a , although the impending enlargement, with the accession of ten new countries, paves the way for a ‘second wave’, in the shape of the accession of Bulgaria, Romania and Turkey.
The title of the report says much about what the Commission is cooking up, with the active complicity of the political ‘elites’. ‘Report on Turkey’s progress towards accession’ – you only have to read the title to be in no doubt that the Community bodies are already planning Turkey’s accession. We are expected to wait until December 2004 to know whether or not negotiations on accession can get under way. What a charade! All European leaders have expressed their support for this unholy accession, and without so much as consulting their citizens.
As the first to speak out against an enlargement that is non-European, politically unjustified, economically suicidal and socially devastating, the is the only French political force genuinely opposed to Turkey’s accession to the EU.
.  This report makes it clear that Turkey, despite steps in the right direction, still fails to meet the Copenhagen criteria. These form the basic conditions for partnership and the European Union. It is an illusion to think that these criteria will be met by this autumn, and so it would be premature to mention a date.
What is essential to us is that there can be no real democracy under the army's guardianship. It is equally essential that the Kurds should be able to exercise to the full their rights as a cultural minority.
A constitutional state is unthinkable without an independent judicial system. While we are still not convinced that Turkey's ultimate destiny lies in membership of the EU, or that the European Union can welcome it as a Member State, we do not want to rule this out at this point in time. This should also be debated within the European Union. A final decision in favour of an association agreement to the exclusion of membership appears to us to be just as premature. We do not want to discourage Turkey from continuing on the path towards greater democracy and more human rights, or from giving the Kurds their autonomy in order to enjoy their culture.
.  Turkey decided in favour of Europe as long ago as the Atatürk revolution in the early 1920s. Moreover, people from Turkey and their descendants have formed a major population group in Western Europe for the past 40 years. This has made the discussion about the question whether Turkey belongs to Europe and whether it would not be preferable if it were to sign association agreements with the Middle East, Central Asia or Iran, increasingly more theoretical.
Those who want to keep Turkey outside the European Union on the grounds that it is largely outside Europe in geographical terms or because it is not founded upon the Judaeo-Christian tradition, lost the argument a long time ago. However, this does not mean that those who defend the other extreme are necessarily right either.
In its current state, Turkey does fit into the authoritarian Europe of the first half of the twentieth century, but not as yet in a European Union of parliamentary democracies. Before that can happen, it will need to stop banning political parties, do away with an electoral system that is geared towards exclusion, stop taking political prisoners, and abolish censorship of the press, the oppression of regional languages and the army's political influence. Legislative amendments without changes in practice are not enough. Anyone who wants Turkey to join for military, economic or idealistic reasons should realise the negative effects that a premature admission could have. It would not benefit democracy, human rights, peace and the environment within the European Union.
. My position on this matter has been well known for a long time. Everyone knows why I am strongly opposed to Turkey’s accession to the EU. It is, consequently, obvious that I would be unable to endorse the conclusions of this new report, which appears to suggest that Turkey’s accession is a foregone conclusion.
I would also be most surprised if a great nation such as Turkey were to accept such contemptuous treatment at the hands of such European institutions as the Commission and Parliament. What gives these bodies, whose legitimacy is more than dubious, the right to treat a sovereign state such as Turkey in this humiliating fashion?
Under the pretext of monitoring compliance with the Copenhagen criteria, Parliament calls on the Turkish authorities to adopt a new constitution, to spread federalist propaganda in this famously civil society, and then unscrupulously subjects Turkey to international condemnation for these never-ending breaches of human rights, and so forth.
Quite apart from the problem of Turkey’s accession, the EU is showing an extremely worrying tendency to interfere.
. This report assesses Turkey’s progress towards its potential accession to the European Union.
The rapporteur has made a realistic interpretation of the doubts that have been building up in various Member States as regards Turkey’s accession to the European Union, by advocating a realistic policy which, in his view, the Union must adopt towards that country. We must not promote the idea that, as a result of the measures that have already been adopted, Turkey is already close to accession. Instead, we should work closely with the current Turkish Government to ensure that it fully meets the Copenhagen political criteria.
In fact, the Council has, perhaps over-hastily, given Turkey recognition as a candidate for accession and, as the rapporteur states, ‘in this recognition the quality of Turkey as a democratic and constitutional state did not play a dominant role’.
I support the position adopted by Mr Queiró, which he expressed in plenary, on the need for the Council and the Commission to make a clear and precise assessment of the consequences of Turkey’s accession. It is not enough to know whether Turkey is ready to join the Union. The important question is whether the Union is prepared for this eventuality and reason dictates that we must ask this question.
I voted in favour.
I have abstained in the final vote. The report was adopted by 211 votes to 84, with 46 abstentions.
Turkey must revoke its 30-year occupation of Cyprus and acknowledge the genocide of the Christian minorities of Armenians and Syrian-Assyrian-Chaldeans in 1915-1918, which cost 1.5 million people their lives.
The EU as a proponent of peace is undermined if Turkey is allowed to enter into negotiations regarding EU membership in a situation in which the country continues to be an occupying power in the northern part of the new EU member, Cyprus. EU Member States do not occupy one another.
Historic blunders must be acknowledged in order to alleviate the suffering and sorrow of the minorities affected. Only thus can we embrace a new future.
Germany would never have been considered a democracy or been able to become an EU member if it had denied the Holocaust, the genocide of the Jews, during the Second World War. Turkey has everything to learn from this.
. I voted against the report on Turkey’s progress towards accession, since, quite apart from the report’s position stating that Turkey does not fulfil the required criteria to accede, I am opposed in principle to Turkey joining the EU.
Turkey does not belong to the continent, geographically speaking, and Europe must establish coherent borders.
It is for this reason that I welcomed the possibility of proposing a privileged partnership, as envisaged in the future European Constitution. While Parliament does not support this approach, I feel that Turkey’s accession would run counter to the construction of a strong and coherent political Europe.
. I remain opposed to integrating the EDF into the EU’s budget, given that States will not agree to contribute an amount that is at least equivalent to current voluntary contributions towards the EU’s development policy, all of which will be on top of the current ceiling of 1.24% of joint GNP.
.– If the EDF system has survived thus far in an unconventional fashion, this is because the relationships forged by some EU Members – by no means all of them – with developing countries, especially in Africa, it is because these relationships are themselves less than conventional.
Rather than be suspicious of these privileged relationships, the EU should instead welcome their continued existence, in spite of the fact that the Community perspective has, in recent years, due to enlargement, tended to focus its attentions eastwards, at the expense of the south.
If procedures must be rationalised and simplified, two forms of injustice arise from the reform of the system in favour of the total communitisation and budgetisation of aid: firstly, the fall in overall funding resulting from the removal of the psychological factor, which meant that voluntary contributions tended be the most generous; and secondly, labelling a major part of cooperation policy ‘European’ serves to make action less visible, and, accordingly, reduce the influence of the principal donors in the region in question.
In conclusion, levelling will, as ever, be downwards, and will serve to offer the shirkers an undeserved smokescreen and to discourage the most generous donors, who will see their efforts masked by unjust and counter-productive anonymity.
. The financing of the European Development Fund (EDF) was originally kept outside the Community budget because, for a long time, development cooperation was viewed, as someone has said, as the ‘national preserve’ of the Member States. The main benefit of incorporating the EDF’s financing into the budget would be to facilitate parliamentary control and it would also make it easier to simplify and streamline procedures and to clear up the '' (RAL), which are partly responsible, it is widely believed, for the lack of transparency affecting the entire operation. This budgetisation will also enable us to provide more effective responses to one-off situations of the utmost urgency. We must, however, at all costs avoid this process automatically resulting in lower contributions to the ACP countries, diverted towards other strategic areas for investment or contributions being reduced as a result of the accession of the new Member States. We must also prevent the psychological factor of the visibility of national donations from disappearing completely, as a result of aid being provided at a more centralised level.
As I have always maintained, Europe has a historical and human responsibility to contribute to the wellbeing of peoples and nations to which we are bound by a deep-rooted sense of fraternity and which, for various reasons, need our consideration and our practical support. The results that have been achieved, over many years, by this European form of solidarity, particularly towards the ACP countries, must encourage us to pursue this course of action, which is much needed by these peoples and much desired by the European public.
Mr President, multilingualism is guaranteed, for better or for worse, in Europe’s legal system, by the founding treaties. In the same way that it applies to every citizen of the EU, it also protects the Members of this House in the way in which they carry out their functions. It follows that the Rules of Procedure of this House cannot alone be exempt from an obligation that is established in the Treaty. The Bureau must, therefore, in line with the provisions laid down by common agreement, comply strictly with the obligations that also bind it.
Mr President, the resolution on the European Council, as you are well aware, is very wide-ranging. Once again, it contains approval of the draft European Constitution, which would have led me – as I have not changed my mind in this respect – to vote against it. However, it also makes so many other valid points, particularly with regard to terrorism and the appalling attack on Madrid, that I had no choice but to vote in favour of it.
I am aware of the text of the Council statement, Mr Dehousse. If I may take the liberty of making a comment, even if as President I usually only preside, I found it very strange, amongst other things, that, in an official European Council document, the last two paragraphs were dedicated to an internal matter of accommodation. I feel that we – as Parliament – should in some way point out to the Council that we found this truly strange.
Mr President, even though, in my opinion, considerable elements are missing from this resolution, it is largely balanced, and so I voted in favour of it. First of all, I believe that no solution to the Kosovo problem can be found without first making clear decisions as to the future of Kosovo. If we do not define the status that we want to give it, then the standards cannot be achieved. To this end, I believe that the route taken to date is wrong.
Secondly, I think that the United Nations Transitional Administration has discredited itself so much that it should be replaced there by a European civilian administration, which could be better controlled and which would – if it avoids the mistakes that UNMIK (United Nations Interim Administration Mission in Kosovo ) made – enjoy more respect.
The third and final point that I wanted to raise is that it is being said that Kosovo-Albanian leaders were insufficiently unequivocal in condemning the riots, but they did do so, and emphatically. President Rugova declared a day of national mourning for both nationalities, whilst the Serbian Prime Ministermarched at the head of a demonstration in Belgrade where there were calls to ‘kill the Albanians!’
Mr President, I welcome the Baltas report as a cautious step towards Croatian membership of the EU, and I must say that we had got even further on this matter, since, with the Brok report, this House clearly argued for candidate status and for Croatia’s accession in the next wave. I would like to say that we should continue down this route. Although, through no fault of its own, Croatia is in a different league from the Member States that will be joining us on 1 May, it is, in many respects, as ready for accession as some of them are, and I believe that we should give immense support to Croatia so that it is present in the next wave of enlargement.
Mr President, I should simply like to express my concern at the resounding vote given by this House in favour of Turkey’s progress towards accession. Turkey is a great and respectable country, but it is not a European one. Turkey’s accession would initiate a process that would, little by little, gradually lead to an overall dilution of the EU as a whole. It would deprive the EU of a genuine ability to make decisions and take action in the future.
I appreciate that the House has voted in this way as part of the Helsinki decision taken by the Heads of State or Government in 1999. This was, however, a rash decision that was taken without proper debate or consultation and we are now reaping its disastrous consequences. I am also astonished – and I will finish on this point – to see some people today opposing the follow-up of the process, even though yesterday, they approved the initiative – involving Mr Chirac and Mr Jospin with particular regard to my own country – which was at the root of the Helsinki decision in 1999.
Mr President, I acknowledge that Mr Bourlanges is one of the most learned Members of this House. Consequently, I am stunned by his bold declaration that Turkey is not a European country. To say that, Mr Bourlanges, would be like saying that Byzantium is and has never been European. Go on pilgrimage to Ravenna and then we can speak about it.
This issue has nothing to do with the past, however, and everything to do with the future. The question is whether or not we want Turkey to be part of European integration. It is not history that will take us forward, but our own will and that of our peoples. I share the concerns held by Mr Bourlanges and others. I am one of those hoping for serious debates to take place, including in this House, so that we can take decisions based on careful consideration. I would say, however, that those who have expressed their views have done so prematurely, and at a time when any reservations we may have about Turkey, be they well-founded or otherwise, undermine the difficult task to which the EU is committed, alongside the UN, that of finding a solution to the Cyprus question. This is not the right time, therefore, to be discussing such matters and less still to be taking decisions, which is why I unreservedly endorse the proposal before us.
Mr President, I voted against the Oostlander report even though it includes many good ideas. I would, however, like to clearly associate myself with the line taken by my colleague Mr Bourlanges. We want a strong Turkey as a good partner, but we also want a stable European Union that is capable of action. Those who turn Turkey into a full Member State of the European Union, destabilise the European Union. Those, however, who only lead Turkey to believe that they really have a chance of being a candidate, are ultimately destabilising Turkey because they are, so to speak, luring the Turks in with unattainable promises and then letting them down by imposing ever tighter criteria. This is a game I am not prepared to play. I am in favour of an honest policy on Turkey, which says that there are limits to everything, even to a Europe that can be integrated. Turkey must be our closest partner and as far as Byzantium is concerned, you can say that Saint Augustine came from today’s Algeria, and he was one of the fathers of the West, but even so, I would not incorporate the current Algeria or the future Algeria – even a democratic Algeria – into the European Union. The European Union is not the amalgamation of all democratic countries in the world that fulfil the Copenhagen criteria, but rather all European States that fulfil the Copenhagen criteria and wish to join.
That concludes the vote.(4)
(5)
Mr President, on a point of order, there was no announcement just now, but as the written declaration on the rights of deaf-blind people has reached the required number of signatures, namely, 320, I would just like to thank everyone here for signing that resolution, of which I was co-author. It is great news for deaf-blind people. We are not asking for more rights for deaf-blind people in the European Union, but for the same rights as other European citizens have.
We congratulate you, Mrs Lynne, and we are all very pleased with this important news that the declaration has now received the necessary number of signatures.
The next item is the debate on the report (A5-0176/2004) on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the communication from the Commission: Towards a thematic strategy on the prevention and recycling of waste.
Mr President, I too would like to join in the congratulations. I would like to thank Commissioner Wallström for the fact that the Commission developed this thematic strategy. I would also like to encourage her to pursue this issue because I believe that we are currently in a phase in Europe where we must consider whether the waste policy can be continued as we have done to date or if it is not the case that we have for a long time had new knowledge and must no longer just tighten up the loose screws, but rather perhaps here and there also change the system.
As a result, this is the first regulation – that both the Commission and Parliament have had to address – that makes it urgently necessary that we look at the transposal of the law in force in Europe. For example, the implementation of the landfill directive is abysmal, to say the least. Some countries go over the top but some are not doing anything in this area. This is why I believe that, alongside a high level of protection, we must also pay attention here to the transposal of such things.
The second thing that is very dear to me is that we ensure, in the areas of waste and recycling, that the instruments and regulations that run in parallel, such as for example REACH and IVO, as well as other product policies and the resource strategies – that we should have also included in the debate now – are compatible with this report. Otherwise, I think the legislation will not be watertight and loopholes will open up; that we really do not want.
We warmly welcome the Commission’s approach, which involves developing sustainable waste management whilst giving equal value to the environmental, economic and social aspects and, therefore, to develop sustainable policies. We also believe that the entire lifecycle of resources and waste policy too must be considered together; not just a part, but the entire lifecycle must be taken into consideration.
Commissioner Wallström, I must give my particular support to the approach to set up cost-benefit analyses. Without them, I believe that we would be doing Europe no favours as a location for industry. I do not want to question the sustainable combination within the waste hierarchy at all, but we must subject this waste hierarchy to a certain degree of transparency and flexibility since prevention, reuse, recycling, energy recovery and environment-friendly waste disposal are the tried and completely trusted instruments. The order is also right, but I would once again like to expressly point out the flexibility that we actually need here.
The Committee on the Environment, Public Health and Consumer Policy clearly dealt with the issues where more proposals for harmonisation must be made, and where existing regulations must actually be implemented. I am extremely pleased that there will in future also be certain rules and systems concepts for recovery facilities, so that one person does not think one thing and someone else another as regards recovery facilities. I hope that the committee and the Commission agree with me that the competitiveness of secondary raw materials as well as of primary raw materials must be guaranteed. I think that help from outside is also necessary, probably from the area of taxation, in order to develop an adequate and above all a continual flow of secondary raw materials for the manufacturing industry.
The issue of the landfill directive is a difficult one and, together with environmentalists, we are looking into whether or not to bring in a landfill tax. I do not think much of this idea at all, as it makes Europe more expensive as an industrial location. I do, however, believe in ultimately raising landfill standards to a level where they can be compared. Raising taxes is basically the easiest thing to do in this sphere but achieving the required equal standards for landfill would also entail harmonising the costs. That would be a much more sensible route to take. We have, therefore, proposed standardisation and a truly ‘European’ landfill regulation and we have gained a huge majority for it.
A further important point – this is hard to believe – is this issue of whether to differentiate between recovery and disposal and so on and so forth. All these things will in future be regulated under this directive and will be tracked by the Commission and by you in line with the objectives. I would like to thank all Members, who were involved in this report and I hope that we will reach a successful conclusion.
. Mr President, firstly I would like to thank Mr Florenz for this important report; as usual he has done a thorough job. In the Sixth Environmental Action Programme the European Union set out a vision integrating resource, product and waste policies, and now with the development of the Thematic Strategy on the Prevention and Recycling of Waste we are designing the concrete policy which will take the next step towards turning this vision into reality.
Allow me to share with you some thoughts on the challenges we are facing. The first challenge ahead of us is for waste policy to adapt to enlargement and the increased diversity of the European Union. We must set common rules guaranteeing a high level of environmental protection for all facilities in the European waste recovery market. We must ensure that our legislation gives the right signals to Member States, whilst allowing them to adapt policies to national issues. This means waste legislation must take more of a framework approach.
The second challenge we are facing lies in defining the environmental objective of waste policy. We need to accurately target environmental impacts and look at how waste prevention, re-use and increased recycling can best reduce this impact.
Finally, the most concrete challenge will be to design cost-effective instruments. In the past we have focused on products with particular issues like end-of-life cars and computers. However, these wastes represent small fractions of total waste flows, and we have outlined in the communication ways to promote recycling more generally. We need to influence the economic attractiveness of recycling and set the scene for materials to re-enter the economy.
I would like to make a few comments on some key aspects of the report before you. It rightly stresses the general objective of reducing environmental impacts of waste and the primary role waste prevention should play. However, we must accept that there is no miraculous instrument that can stop waste at source. We will have to adopt a flexible approach, enabling Member States to use a wide range of measures.
I welcome the support given to developing common standards for waste management facilities and promoting the use of economic instruments such as landfill taxes. I believe these elements should play a key role. Landfill bans can also be useful, but only as part of an overall policy. I would like to stress that it will not be possible to increase indefinitely the number of product directives. The waste flows covered are too small, and implementation is complex.
In conclusion, if we are to move forward in the face of changing circumstances we need to get our strategy right. We need to focus on the most significant environmental impacts of waste, and adopt framework actions to tackle them.
. Mr President, Commissioner, ladies and gentlemen, this Commission Communication is a first step towards the thematic strategy which includes both the prevention and the recycling of waste. This is recognised in the opinion of the Committee on Industry, External Trade, Research and Energy, presented by Mr Langen, and I welcome him.
Our position in this regard is clear. We must adopt a flexible approach which takes account of the diversity of geographical, social and economic situations in the various Member States. We recognise that it is necessary to reduce the quantity of waste produced and achieve the highest possible levels of reuse of materials, and that all possibilities for dealing with waste are valid, provided that they are sustainable.
Recycling 100% of waste is highly desirable, but impossible. Imposing obligatory objectives, particularly in the case of prevention, and charges and taxes may have effects that are counter-productive for the management of waste. There are markets in waste which already function perfectly and which handle great quantities in an efficient manner. Therefore, establishing obligatory rules and taxes on waste may have distorting effects, in the opinion of the Committee on Industry.
Furthermore, industrial waste is often easier to recycle and, therefore, we call on the Commission to take this factor into account and to include in its proposal the separate collection of recyclable material originating from industry.
We also urge the Commission to produce an evaluation of the consultation procedure carried out on the definition of ‘waste’, publishing its results and presenting a response on the definition of this concept and other parallel concepts, such as waste recycling.
Commissioner, we impatiently await the thematic strategy on waste and we will always draft our proposals for improvements in accordance with what is best for the environment and for the general public.
– Mr President, waste has to be prevented both quantitatively and qualitatively, and at the same time there have to be ways of recovering material defined as waste, so that the quantity of waste for disposal is minimised. This has been the aim in the Community approach to the problem of waste for a long time now, and this has also been the main thread running through the commendable report by my colleague, Mr Florenz.
The principles that lie behind waste prevention and its effective treatment and recovery, however, can easily be interpreted as a threat to each other. We have organisations that are opposed to the effective recovery of waste because they fear the successful treatment of waste threatens the principle of prevention. This is madness and the sort of ideological inflexibility the world can no longer afford. Every single means must be used, first prevention, then recovery, and our politicians must be able to find a system in which these objectives do not pose a threat to one another. We will be bad politicians unless we can make the system a more rational one.
This means that the definition of waste will be of central importance. Our problem is the differing and often too restricting definitions in the waste sector, as the large number of problem cases before the European Court of Justice shows. This problem has to be addressed though the clarification and harmonisation of legislation. It will be necessary to define the difference between recovery and disposal quickly when the next parliamentary term starts.
At the moment it seems that with competition more effective operations really will lead to better efficiency, which in most cases also means eco-efficiency in the use of materials. Thus competition in conjunction with Community legislation already implemented is satisfactorily steering towards the prevention of waste. The trend is absolutely the right one and only needs to be endorsed. The greatest untapped potential still lies in how materials and by-products classified as waste can be recovered so that the use of virgin materials can be reduced and waste disposal made unnecessary. Industry accounts for enormous quantities of waste whose precise composition is known and which at source could be treated separately from the rest of the waste flow. This would facilitate its recovery with the risks fully under control. Europe is acting properly in its aim towards sustainable waste management and there can be no compromise regarding this objective.
Mr President, Commissioner, ladies and gentlemen, waste prevention, reuse and recycling – all these topics have been in the limelight over the past few years. I should like to thank Mr Florenz for his contribution to the debate and for his interesting report.
The European directives have certainly started the ball rolling. We are sorting and collecting our packaging waste, and we make sure our appliances are disposed of effectively. All over Europe, there are now recycling installations, and all over Europe, people are committed to processing the waste we are all producing. That is heavy and demanding work. However, we should do this for the environment and should continue doing this, because the waste mountain is still growing. We should therefore not turn a blind eye to a few obstacles in European waste policy.
First of all, there are large discrepancies among the Member States in the implementation of the directive. This is sometimes attributable to indolence, but often to real problems, such as the lack of potential markets. These differences in implementation also lead to competitive problems. In some countries, it is the governments and taxpayers who collect, and industry contributes little, while in other countries, it is precisely the other way round.
Secondly, there is the environmental benefit, which is not always clear. We think that recycling benefits the environment, but there is a limit. For example, in the case of excessive transport distances, the environmental benefit becomes a burden.
Thirdly, we are still not sufficiently engaging in prevention and reuse. Packaging is important to protect the product, but surely a double layer of plastic around a small piece of bread is taking things slightly too far. Although the Group of the Party of European Socialists is not a keen advocate of expressing prevention targets in weight, because this stimulates the use of lighter materials, such as plastic, we have to note that, in Belgium for example, reuse targets work very well. Germany too offers much inspiration with regard to its deposit system.
As far as the amendments are concerned, we wholeheartedly back all amendments which stimulate reuse and prevention, except for amendments in which prevention is expressed in a percentage, such as in Amendment No 13. As for the definition of waste, I think that we should remind ourselves of the objective that the environmental burden of production and consumption should decrease. For this, the whole chain has to be examined, from raw material down to waste. It does not seem useful to me to have continual discussions about the definitions of waste and prevention. I share Mr Florenz' view that the reduction of waste is an essential element of sustainable waste management. The wording is of secondary importance.
Finally, I should like to comment on the economic and social aspects of waste prevention. Our key topic is the environment, but that also encompasses other aspects, particularly in the economic and social areas. It is precisely these aspects that have been insufficiently addressed, even if the costs have been regularly mentioned recently in the Committee on the Environment, Public Health and Consumer Policy. In the past, we have called for the introduction of a supercommissioner for sustainable development. This may be a good time to repeat this request. The Lisbon objective needs a shot in the arm and that should come from a new Parliament and a new Commissioner.
Mr President, waste is a major problem throughout the European Union. If we take municipal waste for example, what we produce is far in excess of the targets set in the Fifth Environmental Action Programme. The prevention of waste is one of the ways of tackling it, because the disposal of waste – whether through landfill or incineration – causes health and environmental problems. Many people in the European Union are trying to tackle the issue of landfill sites situated near homes or the fact that incinerators are being planned in some countries, including my own to try to deal with the waste problem. That is the wrong road to go down.
The Commission's communication is a first step towards having a strategy that covers prevention and recycling. We welcome the fact that the report has included some very important things, such as waste reduction plans. It is all very well to say we will have them, but this is meaningless without some effort to ensure that happens, so it is essential that they are compulsory. The promotion of re-use is extremely important and particularly respect for the judgment of the European Court of Justice that waste incineration of municipal household waste is disposal and not recovery. It was regrettable that the review of the packaging directive did not deal with this properly. The judgment was clear in itself, so how could anyone consider that the incineration of household waste was the same as recovery?
We regret that we were unable to change the whole pro-incineration approach to a pro-recycling approach. This is essential because, by following the road of incineration, any incentive to reduce and look at alternative ways of dealing with the reduction of waste is destroyed.
. Mr President, first a word on waste definition. This is often mentioned as being important, which of course it is. In its communication the Commission stated that it would consider changes to waste definition if the need for such changes was demonstrated, and also that the alternative proposal guarantees a high level of environmental protection. The Commission also stressed that the debate on waste definition should focus on easing the application of the definition of waste. This has also been widely supported by stakeholders.
It would seem useful to mitigate the impact of the definition of waste in some circumstances, and this may involve changes to the Waste Framework Directive.
Turning to waste prevention, since it has been discussed, and the subject of setting targets for waste prevention. This is a complex issue, and the potential for waste prevention will vary; it depends on economic growth and also the maturity of different industrial production processes. Furthermore, specific information and instruments are needed to influence each decision taken at production-process, management, design and consumer levels.
EU legislation contains the seeds of mandatory waste prevention plans, because under the Waste Framework Directive Member States must draw up waste management plans which promote, , waste prevention.
On recycling and recovery: in general, but not always, recycling is environmentally more favourable than energy recovery. For example, low quality of recycling, a high proportion of recovered energy or highly mixed waste can influence environmental performance. In such circumstances, case-by-case assessment may be necessary to determine the best option.
The debate is closed.
The vote will take place during the next part-session.
The next item is the Commission statement on the International Conference on Renewable Energy to take place in Bonn in June.
. Mr President, the plan of implementation agreed in Johannesburg during the World Summit on Sustainable Development in 2002 put a strong emphasis on renewable energy. It stresses the need to substantially increase the share of renewable energy in the total world energy supply. In answer to this challenge, the European Community and the Member States launched, during the World Summit in Johannesburg, the so-called 'Johannesburg Renewable Energy Coalition', inviting all countries of the world to joint it. A key milestone in this process is the conference that will take place in Bonn this year.
The Commission has been involved in its preparation since the very early stages. The first preparatory international high-level conference was organised by the Commission. It offered the first major stepping-stone towards the Bonn conference, including a clear road map. The Commission is also hosting the secretariat of this coalition.
The coalition has now grown from 66 to 87 members and continues to grow: Ghana joined only this week. The Commission intends to present three initiatives at the Bonn conference: first, a communication assessing the state of development of renewable energy in the European Union. The communication takes as its starting point the need to address the Union's growing dependence on energy imports – mainly oil and fossil fuels from a few areas of the world – and the need to tackle climate change. The promotion of renewable energy has an important part to play in both those areas. The communication will evaluate progress made by Member States under the directive on electricity from renewable energy sources. It will report that all Member States have adopted national targets for the share of electricity production from renewable energy sources. If Member States achieve their national targets, the share of electricity from renewable energy sources in the EU of 15 should come close to the 22% target of the directive, compared to 14% in 2001. However, national policies and measures currently in place will probably achieve only half of the progress necessary, bringing the renewable energy share in electricity production only up to between 18% and 19% in 2010. That is a source of concern.
As regards overall energy consumption, the Union has, since 1997, been working towards the target of a 12% share of renewable energy. A couple of years ago the share was only 6%. Since that date, in 2001 the Community adopted new legislation in the field of renewable energy and energy efficiency, a directive on electricity from renewable energy sources –covering biofuels, energy performance of buildings, co-generation, etc. The European Parliament and the Council are examining further proposals on eco-design requirements, energy efficiency and energy services. However, even if this framework legislation is fully transposed and implemented, the share of renewable energy should still only reach 10% in 2010. There will be a need for further action. A priority will be the heating sector.
Through the secretariat of the Johannesburg Renewable Energy Coalition we have launched two key initiatives to support, in particular, the developing country members of the coalition. We are developing a global on-line renewable energy policy and measures data base, including reported targets jointly with the renewable energy team of the International Energy Agency. To respond to the continuing call for innovative public/private partnerships we are also exploring the feasibility of creating a patient capital fund to encourage participation from international and local financial intermediaries, as well as the international financial institutions. The aim is to offer affordable risk capital. Both projects will be presented by the Commission at the Bonn conference.
I should like to clarify some issues about the patient capital initiative, which originates from the commitments made by the European Union to identify and bridge financing gaps and obstacles with respect to renewable energy. First of all, it is still only an idea that we are studying. A feasibility study has been launched. If it is established, that fund would be a type of equity finance that blends public and private sector investment requirements. It would provide equity funding in the expectation of a return but on a less demanding basis than pure market private equity capital. We are presenting this initiative in a wide range of events and fora and have received positive feedback so far.
As regards the Bonn conference, the European Preparatory Conference on Renewable Energy was held in January this year. That conference considered that the use of overall targets for renewable energy should be extended beyond 2010. A number of technical studies suggest that a target of at least 20% of gross domestic consumption from renewable energy in 2020 is economically feasible and achievable for the EU of 25, provided that the right policy environment is created. However, it is the view of the Commission that the adoption of an EU target of 2020 is premature at this point in time, as further consultations are necessary. Nevertheless my personal opinion is that we should give a clear signal in Bonn that we are ready to set 2020 targets, but that more work is needed on what those targets should be. Such a signal is critical if the EU wants to maintain its leadership role within the coalition for renewable energy and in the field of global sustainable development in general.
The targets set for 2020 are also necessary to give certainty to the fledgling renewable energy industry within the EU and, in particular, to the financial sector. This will help achieve current and future targets.
Mr President, Commissioner, ladies and gentlemen, the International Conference on Renewable Energy and this resolution, which we will vote on next, respond to a need and a general concern to increase energy sources which are clean and sustainable over time.
The European Union has made considerable progress, but much remains to be done. Three years ago, this Parliament approved the Directive on the promotion of renewable electricity sources and, since then, there has been a spectacular increase in the use of such electricity sources. The European Union brings together the majority of the world’s installed capacity. In 2001, there was 17 000 megawatts of wind power installed. Today this figure has doubled. This is just one example of a long list of successes which allow us to export innovative technologies respectful of the environment to other countries.
From now on, we will need to achieve greater efficiency which contributes to better management of energy resources. In this regard, I believe that the directives on energy efficiency in buildings and cogeneration will play an important role, as well as the new intelligent energy plan for Europe. I would like the 20% referred to in the motion for a resolution to be achieved, but the method that can contribute most to achieving it is unquestionably improving energy efficiency.
The consumption of fuel for transport generates emissions of polluting gases, the immediate effects of which are suffered in the large urban centres. Therefore, the directive for the promotion of biofuels, approved last year, is another of Commissioner de Palacio’s commitments to renewable energies with a view to reducing emissions into the atmosphere.
We are already seeing some cities incorporating transport systems using biodiesel, bioethanol and hydrogen. In some cases they are experimental projects, but in others this technology is a reality within our transport systems. These fuels can also be used in mixtures with other conventional fuels in normal cars and, as if this were not enough, hybrid vehicles which operate conventionally and electrically and are the most fuel-efficient are already being marketed.
The next step must be technology for the large-scale use of hydrogen. The Commission has already opened a wide debate on this energy vector which will allow us to use forms of transport without emissions.
The current legislature is coming to an end, but I am sure that hydrogen will be one of the great subjects of debate in the coming months and all these initiatives can contribute to achieving the most ambitious objectives for renewable energies and, ultimately, for the environment.
At a time when OPEC has just approved a reduction in oil production, I would like to end today by calling on the Member States to demonstrate sufficient will to promote these renewable technologies which do not pollute and which come from sources which nature provides us with in abundance, since this will benefit everybody.
– Mr President, Commissioner, ladies and gentlemen, the International Conference for Renewable Energies is to be held in Bonn at the beginning of June. The German Federal Chancellor had announced this conference at the 2002 World Summit on Sustainable Development in Johannesburg. I regard this conference as a truly important result of this summit, as you yourself, Commissioner, have just said. I do think that it was particularly those who had been in Johannesburg who were extremely disappointed by what came out of it with regard to renewable energies. Even if, as you just said, we can now welcome the Johannesburg coalition’s first successes, it had not been possible to achieve the goals we had set ourselves there at the time, even though the European Union really did make very serious and very concerted efforts. As I see it, this makes it extraordinarily important that this conference in Bonn should be a success.
You referred, Commissioner, to the European preparatory conference in Berlin, which was held in January, attended by over 650 participants from 45 countries, and made its expectations very clear – not only as regards what it expected of the Bonn conference, but also of the European Union and its policies. I think the way in which the European Union has conceived its strategy for the development of renewable energies has been positively exemplary, envisaging the doubling of the share of energy production from renewable sources to 12% – in the case of the electricity sector to 22.1% – by 2010. You mentioned our market penetration campaign and our legislation to promote electricity and biofuels. It is important to note that we are currently engaged in using the eco-design directive and energy services to build up efficiency, but what is now vital is that we press on with this strategy and step it up. I do not actually need to remind you what this is about – the climate change problem, finite resources, the need to reduce our dependence on imports, the creation of jobs in this area. I think it is, in the first place, important that we should look beyond 2010 and – although this is where I disagree with you, Commissioner – to set ourselves a new objective. The fact is that the Berlin conference did not merely call for a study; it also made it quite plain in its concluding resolutions that 20% was a desirable target for 2020, and you can see that our compromise resolution expects no less than that, namely that the Commission and the Council should have that as their goal and that policies should be framed with it in mind.
What will in future be important in terms of a more intensive approach will be the devising of new measures to this end. Although you have expressed doubts about this, we can see that it is, under certain circumstances, possible to achieve the 22.1% we have set ourselves in the electricity sector; we learn this in particular from the countries with a system of central dispatch. It is impossible, or almost impossible, to achieve this in heating and refrigeration, so this is where it will be important to add to EU lawmaking if the overall target of doubling is to be achieved, but also to integrate renewable energies in many of the European Union’s other policy areas, such as structural policy, regional policy, perhaps in the Mediterranean and certainly in development cooperation.
We know that three billion people around the world are obliged to live without access to electricity, and it is quite crucial in terms of the poverty reduction that we should back something that offers real opportunities of doing this, that being decentralised systems using renewable energies. It is for that reason that our resolution makes it very clear that it is necessary to provide for the appropriate measures, and that means that institutions providing funding – such as, among others, the European Investment Bank – must give priority to renewable energies and to energy efficiency.
– Mr President, Commissioner, ladies and gentlemen, having only two minutes available to me, I would like to start by saying that I wholeheartedly endorse the arguments that Mrs Rothe has put forward over the last five minutes. I will, however, make some observations by way of adding nuances.
The need to protect the climate and the environment means that renewable energies, which will reduce our dependence on oil and gas, are the form of energy for the twenty-first century; without them, though, even with the development strategy, billions of the world’s people will have no future. It is of course a good thing that they will also enable us to create jobs in Europe. I have heard this week that Mr Kerry, the Democrat candidate for the American presidency, has announced that the USA, too, intends to derive 20% of its energy from renewable sources by 2020, and this represents a gigantic boom for European industry, as we are the leaders in renewable energy technology, and this will benefit European industry too.
If the EU is to create security for investment in the energy sector and in others, then it needs long-term climate protection goals, with renewable sources producing at least 60% of energy by 2050 and at least 20% by 2020. Today, we have less of a problem with renewable energies themselves – in which we are ahead of the field – than with a strategy for efficiency, in which we lag behind China. Yesterday, in the Council, the possibility of coming to an early agreement on the Eco-Design Directive evaporated, as we are no longer able to make ‘win-win’ directives of that sort palatable to the Council, or perhaps also because there is too much lobbying on the part of industry.
The resolution, which is supported by all the political groups, also makes it plain that the European Investment Bank must play a higher-profile role. As things stand today, not even 10% of its loans are made to support renewable energies; as they are the energies of the future, that is another area in which political pressure needs to be exerted.
– Mr President, it looks very much as if the Kyoto Protocol will not necessarily enter into force. Nevertheless, under international law the Kyoto Protocol will be binding on its signatories for several years. During this time it cannot be altered, meaning the Kyoto process will remain much too static.
Climate change, however, is a real threat, and for that reason the action taken to resist it should be seen as tough and dynamic. One way is to analyse the EU’s former policies, which in most sectors have already successfully made economic growth independent of any increase in emissions. This has come about when the actions have decentralised, forming a variety of effective policies that create a dynamic, and even positive side effects for the environment and society. These should now be strengthened and applied to other sectors. Above all, this should now be applied globally. The Bonn conference will be the first step.
The United Nations environment programmes should be granted the authority they need and resistance to climate change should be split up into areas of action to promote energy efficiency, the use of renewable energy and clean technology. This would also create the dynamic needed for change to take place.
Such an approach would also give the United States of America and Russia a new opportunity to be involved and participate in action to reduce greenhouse gases. Within the framework of the UN clear global structures should be created for the carbon economy and a price for carbon dioxide established, while at the same time there is vigorous promotion of market-based incentives to cut emissions. Similarly, the incredible rate at which emissions are increasing in China and India must be cut within the framework of the UN.
Keeping to the Kyoto targets is vital, but it should be possible to quickly acknowledge the adverse effects of the Kyoto process and control them. Otherwise the agreement will go against the aims of sustainable development. The EU has shown great courage as a pioneer, but one also has to have courage to admit one’s mistakes, if any have been made. With Kyoto it would seem that the biggest mistake concerns carbon leakage, which threatens to come into existence, when production switches to countries unaffected by the Kyoto targets. ‘The polluter pays’ principle is thus changing to the ‘the polluter is paid’ practice.
Furthermore, with renewable energy sources there is a danger of slogans going to our heads and of us not being very realistic. The investment in research into the promotion of renewables is already excessive, and Parliament is again prepared to increase its minimum share. Most renewables still come from large hydroelectric power stations, and people are not ready to add more.
You cannot push on a cord; you have to pull it, as the Finnish saying goes. Investment in research will not help any more, but global demand would. That is why we must do our best at Bonn to draw people’s attention to the issue of global demand.
– Mr President, you may well be surprised to hear me say that, in 25 years’ time, we will be able to derive every bit as much energy from a cubic centimetre of silicon as from a cubic centimetre of uranium, but that is the case – it surprised me, too – and it highlights the enormous potential latent in renewable energies.
My second comment has to do with the Bonn conference; I would like to suggest that we in this House should also send a delegation to represent us at it, as a whole array of legislatures from around the world will be doing. It would be a disgrace for the European Parliament not to have a visible presence there in the shape of a group of MEPs with an official mandate.
Thirdly, let me say that, in the resolution – to which Mrs Rothe very rightly referred – the term ‘poverty reduction’ occurs twice. I see it as extremely important that we should make the connection between climate policy, energy policy and poverty reduction. For example, the instrument for doing this – or at least one of those that are suitable – is decentralised energy supply systems using renewable energies and another instrument that we are at present discussing in this House, that is, emissions trading, what is termed the Linking Directive. We can be grateful to the Commission for having, some time ago, brought out a very interesting brochure in which it set out the means that could be employed in this way to benefit the renewable energy sector in the Mediterranean region alone. The figures quoted in it are extraordinarily high. I think this is an instrument of which we could make much more use. After all, we have to finance renewable energies, and we all know that they do not come cheap.
My final observation must be that what rather worries me about renewable energies is that they are currently going through an upward phase. They are on everyone’s lips, renewable energies get good write-ups in the press, and rightly so too. Who knows, though, what will happen in a couple of years’ time, when the costs go up? Will they be just as acceptable, or will we perhaps come to the conclusion that you can have too much of a good thing, and decide cut back a bit? To do so would be extraordinarily dangerous, for it would inhibit continuity in a sector that forms part of our industrial policy. What this boils down to is that we need continuity, and the small- and medium-sized enterprises that have invested in renewable energy sources need security.
Yes, costs are falling, but they are, nonetheless, relatively high. I am perfectly familiar with the debates in my own country about the costs of renewable energies. In Germany alone, it is estimated that they will cost us between EUR 4 billion and EUR 5 billion in a couple of years’ time. It may well indeed be that many will see this as a pain barrier through which they do not want to go. I just want to warn that continuity should be maintained rather than broken if those who invest in them today are to have security.
Mr President, ladies and gentlemen, I was present at the meeting in Johannesburg. I both experienced and shared the disappointment that the EU delegation, above all, felt about the fact that we did not get further with the establishing a global objective for renewable energy. We turned the meeting to as best account as we could achieve at the time. I myself have taken a very active interest in bringing together those who wish to work with clear goals and dates in the matter of how to achieve a greater proportion of renewable energy.
The impending meeting in Bonn will, of course, be of great significance. Above all, we will be able to share experience and knowledge there on how we can best support the development of renewable energy by political means. During today’s debate we have heard some of the best arguments for why this is necessary, including the argument regarding climate change. Mr Turmes listed all our convincing arguments in favour of the need to invest in renewable energy. We have discussed some of the most important tools. I am the first to admit that, by explaining in Bonn that we are prepared to think slightly more long term, that is to say up to 2020, and that we wish to set such a goal, we should be sending out an important signal. In the enlarged European Union, we will, however, need a little more time to discuss in more detail how this goal should be established and at what level it should be set.
I wish to state that there is a misunderstanding among some of the Members regarding the current situation relating to the Kyoto Protocol. The situation is not as a number of people think, that is that we have a complete stalemate. All the countries that have now ratified the Kyoto Protocol are in fact doing very important and practical work to implement the Protocol. This is because most of these countries, particularly the poor ones, are already affected by climate change. They realise that the effects of climate change will only get worse if they do not deal with the problem now. Important work has therefore already been got under way. We are not alone in taking action. All over the world, people have begun to realise that the threat of climate change is so great that we need to take action right away.
The assertion that renewable energy could become more expensive is wrong. On the contrary, it will become cheaper. Think of the development regarding fossil fuels. We have seen just recently how expensive oil has become. It will become more profitable to invest in renewable energy. This is especially true if we also take the fossil fuel subsidies out of the equation.
We should also be completely clear about the fact that the market for renewable energy already represents great economic value. It is European companies that are today responsible for 90% of the world market in equipment. We are very competitive, a fact that has created thousands of jobs in Europe. This development will continue. Wind energy alone has increased from 5GW (gigawatts) in 1997 to 27GW in 2003. Huge development is taking place in this sector. It is not at all the case that this area is standing still, or that not enough is happening. An enormous amount is happening, and the potential is fantastic. We must make use of these facts as arguments during our meeting in Bonn. We must make sure that, in the future too, we are world leaders in the area of renewable energy. This is something from which we shall all gain.
Mr Posselt has the floor for a point of order.
– Mr President, I will be very brief, but this is important. Firstly, I wish to protest against the dropping of today’s debates on matters of topical and urgent importance, Tuesday’s question times and the debate on the cultural capital of Europe, even though enough time was available for them.
Secondly, I wish to make a personal statement on behalf of what has been called the Friday Club. I am grateful to the Members who are present for doing their duty right into the evening. They used to do it right through to Friday lunchtime, until that was no longer possible. It is monstrous that there should be someone in this House who is attempting to make criminals of these Members, of all people, who are performing their duties in an exemplary manner. I will be working here this evening on behalf of those whom I represent, and will be doing so until tomorrow lunchtime. That I affirm; I believe it to be our duty. I rejoice to see all those here who are doing their duty rather than going about defaming and discrediting this House.
Thank you very much, Mr Posselt. We take very good note of your commitment to parliamentary work and to the electors.
To end this debate, I have received 5 motions for resolutions in accordance with Rule 37(2) of the Rules of Procedure(1).
The vote will take place in a few minutes time.(2)
– Mr President, if you had had to be driven around this week by the so-called car service, I am sure you too would be boiling over with rage. What goes on in the depths of this House, particularly in the evenings, is a scandal. A group of us had to wait, in gusts of wind, up to 40 minutes for a car from the so-called car service. I am not blaming the drivers, who do a quite outstanding job of work, but responsibility for this must surely rest with some official or other, some manager in the administration, who took 17 cars out of service for this week. For how much longer are we MEPs supposed to put up with this intolerable humiliation by officials of this House? I ask you to ensure that the service is organised on more MEP-friendly lines without delay.
If you want an example of a good car service, then let me, as a German Member, advise you to look to Berlin, where the car service really is worthy of the name and provides a service for the Members’ benefit.
Mr Knolle, we take good note of what you say.
We will look towards Berlin and, above all, towards this Parliament.
I can assure you that the Bureau has taken note of these problems and we have no doubt that they will be resolved appropriately.
We shall proceed to the vote on:
(1)
Parliament has come to the end of its agenda.(1)
I declare the session of the European Parliament adjourned.